





Exhibit 10.1





LOAN AND SECURITY AGREEMENT
THIS LOAN AND SECURITY AGREEMENT (this “Agreement”) dated as of August 7, 2017
(the “Effective Date”) between SILICON VALLEY BANK, a California corporation
(“Bank”), and CALIX, INC., a Delaware corporation (“Borrower”), provides the
terms on which Bank shall lend to Borrower and Borrower shall repay Bank. The
parties agree as follows:
1.ACCOUNTING AND OTHER TERMS
Accounting terms not defined in this Agreement shall be construed following
GAAP. Calculations and determinations must be made following GAAP. Capitalized
terms not otherwise defined in this Agreement shall have the meanings set forth
in Section 13. All other terms contained in this Agreement, unless otherwise
indicated, shall have the meaning provided by the Code to the extent such terms
are defined therein.
2.    LOAN AND TERMS OF PAYMENT
2.1    Promise to Pay. Borrower hereby unconditionally promises to pay Bank the
outstanding principal amount of all Credit Extensions and accrued and unpaid
interest thereon as and when due in accordance with this Agreement.
2.2    Revolving Line.
(a)    Availability. Subject to the terms and conditions of this Agreement and
to deduction of Reserves, Bank shall make formula advances under the Revolving
Line (“Formula Advances”) not exceeding the Availability Amount. Amounts
borrowed under the Revolving Line may be repaid and, prior to the Revolving Line
Maturity Date, reborrowed, subject to the applicable terms and conditions
precedent herein.
(b)    Termination; Repayment. The Revolving Line terminates on the Revolving
Line Maturity Date, when the principal amount of all Advances, the unpaid
interest thereon, and all other Obligations relating to the Revolving Line shall
be immediately due and payable.
(c)    Discretionary Increase of Revolving Line. Subject to the terms and
conditions of this Agreement, and provided there exists no Event of Default, on
any Business Day occurring at least three (3) Business Days prior to the
Revolving Line Maturity Date, a Responsible Officer of Borrower may submit to
Bank, on behalf of Borrower and according to Section 10, a written request (a
“Commitment Increase Request”) to increase the amount of the Revolving Line to
an aggregate amount not to exceed the lesser of (i) Fifty Million Dollars
($50,000,000) and (ii) the Borrowing Base (the “Increased Revolving Line”).
Submission by Borrower of a Commitment Increase Request shall be deemed to be a
representation and warranty by Borrower that the representations and warranties
made by Borrower in Section 5 as of the date of such Commitment Increase Request
are true, accurate and complete in all material respects; provided, however,
that such materiality qualifier shall not be applicable to any representations
and warranties that are already qualified or modified by materiality in the text
thereof; and provided, further that those representations and warranties
expressly referring to a specific date shall be true, accurate and complete in
all material respects as of such date. Such Commitment Increase Request shall be
irrevocable. After receipt of a Commitment Increase Request, Bank may request
evidence of the power and authority of such Responsible Officer to submit such
Commitment Increase Request and, subject to its receipt and satisfaction
thereof, Bank shall determine, in its sole discretion, whether to consent to
such Commitment Increase Request. If granted by Bank, (i) Bank shall provide
Borrower with written notice of its consent to a Commitment Increase Request
according to Section 10 and (ii) such notice shall include (x) the effective
date of the Increased Revolving Line (the “Increased Revolving Line Effective
Date”) and (y) any customary commitment fee relating to the Increased Revolving
Line, as determined by Bank in its sole discretion (such commitment fee (if
applicable) being called the “Increase Activation Fee”). Within seven (7)
Business Days after receipt of the foregoing notice, Borrower shall inform Bank
of its decision to accept such terms, and if Borrower so chooses to accept, as
of the Increased Revolving Line Effective Date, all references to the Revolving
Line in this Agreement shall be deemed to be references to the Increased
Revolving Line. On or before the Increased






[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission
Confidential treatment has been requested with respect to portions of this
agreement.

--------------------------------------------------------------------------------




Revolving Line Effective Date, and in consideration of Bank’s agreement to make
available the Increased Revolving Line to Borrower, Borrower shall pay to Bank
any and all fees and expenses in connection with such Commitment Increase
Request, including without limitation, the Increase Activation Fee. If an
Increase Activation Fee is charged by Bank, it is hereby deemed fully earned and
nonrefundable when paid. If the Revolving Line is increased pursuant to the
terms of this Section 2.2(c), the Revolving Line will remain at the increased
amount until the Revolving Line Maturity Date. If Bank does not provide Borrower
with notice of its consent to a Commitment Increase Request within twenty (20)
Business Days after the receipt by Bank thereof, such Commitment Increase
Request shall be deemed to have been denied by Bank.
(d)    Non-Formula Advance Sublimit. Subject to the terms and conditions of this
Agreement, Bank shall make non-formula advances (each, a “Non-Formula Advance”
and collectively, the “Non-Formula Advances”) available to Borrower from the
Effective Date through January 15, 2018, in a maximum principal amount not to
exceed the Non-Formula Amount. The dollar amount of each Non-Formula Advance
shall at all times reduce the amount otherwise available for Advances under the
Revolving Line. On January 16, 2018, Borrower shall immediately repay in full
the Non-Formula Advances outstanding by a combination of either (i) making a
payment in cash, or (ii) refinancing such Non-Formula Advances with Formula
Advances.
2.3    Letters of Credit Sublimit.
(a)    As part of the Revolving Line, Bank shall issue or have issued Letters of
Credit denominated in Dollars or a Foreign Currency for Borrower’s account. The
aggregate Dollar Equivalent amount utilized for the issuance of Letters of
Credit shall at all times reduce the amount otherwise available for Advances
under the Revolving Line. The aggregate Dollar Equivalent of the face amount of
outstanding Letters of Credit (including drawn but unreimbursed Letters of
Credit and any Letter of Credit Reserve) may not exceed Ten Million Dollars
($10,000,000).
(b)    If, on the Revolving Line Maturity Date (or the effective date of any
termination of this Agreement), there are any outstanding Letters of Credit,
then on such date Borrower shall provide to Bank cash collateral in an amount
equal to at least [***] percent ([***]%) for Letters of Credit denominated in
Dollars or at least [***] percent ([***]%) for Letters of Credit denominated in
a Foreign Currency, in each case of the aggregate Dollar Equivalent of the face
amount of all such Letters of Credit plus all interest, fees, and costs due or
estimated by Bank to become due in connection therewith, to secure all of the
Obligations relating to such Letters of Credit. All Letters of Credit shall be
in form and substance acceptable to Bank in its sole discretion and shall be
subject to the terms and conditions of Bank’s standard Application and Letter of
Credit Agreement (the “Letter of Credit Application”). Borrower agrees to
execute any further documentation in connection with the Letters of Credit as
Bank may reasonably request. Borrower further agrees to be bound by the
regulations and interpretations of the issuer of any Letters of Credit
guarantied by Bank and opened for Borrower’s account or by Bank’s
interpretations of any Letter of Credit issued by Bank for Borrower’s account,
and Borrower understands and agrees that Bank shall not be liable for any error,
negligence, or mistake, whether of omission or commission, in following
Borrower’s instructions or those contained in the Letters of Credit or any
modifications, amendments, or supplements thereto. Nothing herein shall,
however, relieve Bank from liability for its own gross negligence or willful
misconduct.
(c)    The obligation of Borrower to immediately reimburse Bank for drawings
made under Letters of Credit shall be absolute, unconditional, and irrevocable,
and shall be performed strictly in accordance with the terms of this Agreement,
such Letters of Credit, and the Letter of Credit Application.
(d)    Borrower may request that Bank issue a Letter of Credit payable in a
Foreign Currency. If a demand for payment is made under any such Letter of
Credit, Bank shall treat such demand as an Advance to Borrower of the Dollar
Equivalent of the amount thereof (plus fees and charges in connection therewith
such as wire, cable, SWIFT or similar charges).
(e)    To guard against fluctuations in currency exchange rates, upon the
issuance of any Letter of Credit payable in a Foreign Currency, Bank shall
create a reserve (the “Letter of Credit Reserve”) under the Revolving Line in an
amount equal to a percentage (which percentage shall be determined by Bank in
its sole but reasonable discretion) of the face amount of such Letter of Credit.
The amount of the Letter of Credit Reserve may be


2


[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission
Confidential treatment has been requested with respect to portions of this
agreement.




--------------------------------------------------------------------------------




adjusted by Bank from time to time to account for fluctuations in the exchange
rate. The availability of funds under the Revolving Line shall be reduced by the
amount of such Letter of Credit Reserve for as long as such Letter of Credit
remains outstanding.
2.4    Overadvances. If, at any time, the sum of (a) the outstanding principal
amount of any Formula Advances, plus the face amount of any outstanding Letters
of Credit (including drawn but unreimbursed Letters of Credit and any Letter of
Credit Reserve), exceeds the lesser of either the Revolving Line or the
Borrowing Base, or (b) the outstanding principal amount of any Advances,
plus the face amount of any outstanding Letters of Credit (including drawn but
unreimbursed Letters of Credit and any Letter of Credit Reserve), exceeds the
lesser of either the Revolving Line or the Borrowing Base, plus the Non-Formula
Amount, Borrower shall immediately pay to Bank in cash the amount of such excess
(such excess, the “Overadvance”). Without limiting Borrower’s obligation to
repay Bank any Overadvance, Borrower agrees to pay Bank interest on the
outstanding amount of any Overadvance, on demand, at a per annum rate equal to
the rate that is otherwise applicable to Advances plus three percent (3.0%).
2.5    Payment of Interest on the Credit Extensions.
(a)    Interest; Payment. Each Advance shall bear interest on the outstanding
principal amount thereof from the date when made, continued or converted until
paid in full at a rate per annum equal to (i) for Prime Rate Advances, the Prime
Rate plus the applicable Prime Rate Margin, and (ii) for LIBOR Advances, the
LIBOR Rate plus the applicable LIBOR Rate Margin. On and after the expiration of
any Interest Period applicable to any LIBOR Advance outstanding on the date of
occurrence of an Event of Default, the end of a Streamline Period, or
acceleration of the Obligations, the amount of such LIBOR Advance shall, during
the continuance of such Event of Default, after the end of the Streamline
Period, or after acceleration, bear interest at a rate per annum equal to the
Prime Rate plus five percent (5.0%). Pursuant to the terms hereof, interest on
each Advance shall be paid in arrears on each Interest Payment Date. Interest
shall also be paid on the date of any prepayment of any Advance pursuant to this
Agreement for the portion of any Advance so prepaid and upon payment (including
prepayment) in full thereof. All accrued but unpaid interest on the Advances
shall be due and payable on the Revolving Line Maturity Date.
(b)    Prime Rate Advances. Each change in the interest rate of the Prime Rate
Advances based on changes in the Prime Rate shall be effective on the effective
date of such change and to the extent of such change. The Prime Rate Margin
applicable to Prime Rate Advances shall be determined on the basis of Borrower’s
most recent Adjusted Quick Ratio, as reported to Bank in Borrower’s financial
statements provided pursuant to Section 6.2(c), and such Prime Rate Margin shall
be adjusted promptly upon each receipt of such financial statements.
(c)    LIBOR Advances. The interest rate applicable to each LIBOR Advance shall
be determined in accordance with Section 3.6(a) hereunder. Subject to
Sections 3.5 and 3.6, such rate shall apply during the entire Interest Period
applicable to such LIBOR Advance, and interest calculated thereon shall be
payable on the Interest Payment Date applicable to such LIBOR Advance. The LIBOR
Rate Margin applicable to LIBOR Advances shall be determined on the basis of
Borrower’s most recent Adjusted Quick Ratio, as reported to Bank in Borrower’s
financial statements provided pursuant to Section 6.2(c), and such LIBOR Rate
Margin shall be adjusted promptly upon each receipt of such financial
statements.
(d)    Computation of Interest. Any interest hereunder will accrue from day to
day and is calculated on the basis of the actual number of days elapsed and a
year of 360 days. In computing interest on any Credit Extension, the date of the
making of such Credit Extension shall be included and the date of payment shall
be excluded.
(e)    Default Rate. Upon the occurrence and during the continuance of an Event
of Default, Obligations shall bear interest at a rate per annum which is five
percent (5.0%) above the rate that would otherwise be applicable thereto (the
“Default Rate”), unless Bank otherwise elects to impose a smaller increase.
Payment or acceptance of the increased interest provided in this Section 2.5(e)
is not a permitted alternative to timely payment and shall not constitute a
waiver of any Event of Default or otherwise prejudice or limit any rights or
remedies of Bank.


3


[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission
Confidential treatment has been requested with respect to portions of this
agreement.




--------------------------------------------------------------------------------




2.6    Fees. Borrower shall pay to Bank:
(a)    Revolving Line Commitment Fee. A fully earned, non-refundable commitment
fee of Seventy Five Thousand Dollars ($75,000), on the Effective Date (the
“Commitment Fee”).
(b)    Good Faith Deposit. Prior to the Effective Date, Borrower has paid to
Bank a deposit of Fifteen Thousand Dollars ($15,000) (the “Good Faith Deposit”)
to initiate Bank’s due diligence review process. Any portion of the Good Faith
Deposit not utilized to pay Bank Expenses on the Effective Date will be applied
to the Commitment Fee.
(c)    Letter of Credit Fee. Bank’s customary fees and expenses for the issuance
or renewal of Letters of Credit, upon the issuance of such Letter of Credit,
each anniversary of the issuance during the term of such Letter of Credit, and
upon the renewal of such Letter of Credit by Bank.
(d)    Termination Fee. So long as Bank makes Formula Advances pursuant to
Section 2.2(a), if Borrower refinances the Revolving Line with another bank,
lender, or financial institution prior to the first anniversary of the Effective
Date, in addition to the payment of any other amounts then-owing, a termination
fee in an amount equal to Three Hundred Thousand Dollars ($300,000) (the
“Termination Fee”).
(e)    Unused Revolving Line Facility Fee. Payable quarterly in arrears on the
last day of each calendar quarter, and on the Revolving Line Maturity Date, a
fee (the “Unused Revolving Line Facility Fee”) in an amount equal to the Unused
Revolving Line Margin per annum of the average unused portion of the Revolving
Line, as determined by Bank, computed on the basis of a year with the applicable
number of days as set forth in Section 2.5(d). The unused portion of the
Revolving Line, for purposes of this calculation, shall be calculated on a
calendar year basis and shall equal the difference between (i) the Revolving
Line, and (ii) the average for the period of the daily closing balance of the
Revolving Line outstanding plus the sum of the aggregate amount of outstanding
Letters of Credit (including drawn but unreimbursed Letters of Credit and any
Letter of Credit Reserve).
(f)    Bank Expenses. All Bank Expenses (including reasonable attorneys’ fees
and expenses for documentation and negotiation of this Agreement) incurred
through and after the Effective Date, when due (or, if no stated due date, upon
three (3) Business Days of demand by Bank).
(g)    Fees Fully Earned. Unless otherwise provided in this Agreement or in a
separate writing by Bank, Borrower shall not be entitled to any credit, rebate,
or repayment of any fees earned by Bank pursuant to this Agreement
notwithstanding any termination of this Agreement or the suspension or
termination of Bank’s obligation to make loans and advances hereunder. Bank may
deduct amounts owing by Borrower under the clauses of this Section 2.6 pursuant
to the terms of Section 2.7(c). Bank shall provide Borrower written notice of
deductions made from the Designated Deposit Account pursuant to the terms of the
clauses of this Section 2.6.
2.7    Payments; Application of Payments; Debit of Accounts.
(a)    All payments to be made by Borrower under any Loan Document shall be made
in immediately available funds in Dollars, without setoff or counterclaim,
before 12:00 p.m. Pacific time on the date when due. Payments of principal
and/or interest received after 12:00 p.m. Pacific time are considered received
at the opening of business on the next Business Day. When a payment is due on a
day that is not a Business Day, the payment shall be due the next Business Day,
and additional fees or interest, as applicable, shall continue to accrue until
paid.
(b)    Bank has the exclusive right to determine the order and manner in which
all payments with respect to the Obligations may be applied. Borrower shall have
no right to specify the order or the accounts to which Bank shall allocate or
apply any payments required to be made by Borrower to Bank or otherwise received
by Bank under this Agreement when any such allocation or application is not
specified elsewhere in this Agreement.


4


[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission
Confidential treatment has been requested with respect to portions of this
agreement.




--------------------------------------------------------------------------------




(c)    Bank may debit first, the Designated Deposit Account, and if there are
insufficient funds in the Designated Deposit Account, then any of Borrower’s
other deposit accounts, for principal and interest payments or any other amounts
Borrower owes Bank when due. These debits shall not constitute a set-off.
2.8    Withholding. Payments received by Bank from Borrower under this Agreement
will be made free and clear of and without deduction for any and all present or
future taxes, levies, imposts, duties, deductions, withholdings, assessments,
fees or other charges imposed by any Governmental Authority (including any
interest, additions to tax or penalties applicable thereto). Specifically,
however, if at any time any Governmental Authority, applicable law, regulation
or international agreement requires Borrower to make any withholding or
deduction from any such payment or other sum payable hereunder to Bank, Borrower
hereby covenants and agrees that the amount due from Borrower with respect to
such payment or other sum payable hereunder will be increased to the extent
necessary to ensure that, after the making of such required withholding or
deduction, Bank receives a net sum equal to the sum which it would have received
had no withholding or deduction been required, and Borrower shall pay the full
amount withheld or deducted to the relevant Governmental Authority. Borrower
will, upon request, furnish Bank with proof reasonably satisfactory to Bank
indicating that Borrower has made such withholding payment; provided, however,
that Borrower need not make any withholding payment if the amount or validity of
such withholding payment is contested in good faith by appropriate and timely
proceedings and as to which payment in full is bonded or reserved against by
Borrower. The agreements and obligations of Borrower contained in this
Section 2.8 shall survive the termination of this Agreement.
3.    CONDITIONS OF LOANS
3.1    Conditions Precedent to Initial Credit Extension. Bank’s obligation to
make the initial Credit Extension is subject to the condition precedent that
Bank shall have received, in form and substance satisfactory to Bank, such
documents, and completion of such other matters, as Bank may reasonably deem
necessary or appropriate, including, without limitation:
(a)duly executed original signatures to the Loan Documents;
(b)duly executed original signatures to the Control Agreements, required by
Section 6.8(b). if any;
(c)the Operating Documents and long-form good standing certificates of Borrower
certified by the Secretary of State (or equivalent agency) of the States of
Delaware and California, each as of a date no earlier than thirty (30) days
prior to the Effective Date;
(d)a secretary’s certificate of Borrower with respect to such Borrower’s
Operating Documents, incumbency, specimen signatures and resolutions authorizing
the execution and delivery of this Agreement and the other Loan Documents to
which it is a party;
(e)duly executed original signatures to a payoff letter from Bank of America;
(f)evidence that (i) the Liens securing Indebtedness owed by Borrower to Bank of
American will be terminated and (ii) the documents and/or filings evidencing the
perfection of such Liens, including without limitation any financing statements,
intellectual property security agreements, and/or control agreements, have or
will, concurrently with the initial Credit Extension, be terminated;
(g)duly executed original signatures to the completed Borrowing Resolutions for
Borrower;
(h)certified copies, dated as of a recent date, of financing statement searches,
as Bank may request, accompanied by written evidence (including any UCC
termination statements) that the Liens indicated in any such financing
statements either constitute Permitted Liens or have been or, in connection with
the initial Credit Extension, will be terminated or released;


5


[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission
Confidential treatment has been requested with respect to portions of this
agreement.




--------------------------------------------------------------------------------




(i)the Perfection Certificate of Borrower, together with the duly executed
original signature thereto;
(j)Intellectual Property search results and completed exhibits to the IP
Agreement;
(k)evidence satisfactory to Bank that the insurance policies and endorsements
required by Section 6.7 hereof are in full force and effect, together with
appropriate evidence showing lender loss payable and/or additional insured
clauses or endorsements in favor of Bank;
(l)with respect to the initial Advance, a completed Borrowing Base Report (and
any schedules related thereto and including any other information requested by
Bank with respect to Borrower’s Accounts); and
(m)payment of the fees and Bank Expenses then due as specified in Section 2.6
hereof.
3.2    Conditions Precedent to all Credit Extensions. Bank’s obligations to make
each Credit Extension, including the initial Credit Extension, is subject to the
following conditions precedent:
(a)timely receipt of the Credit Extension request and any materials and
documents required by Section 3.4, and when a Streamline Period is not in
effect, a Borrowing Base Report;
(b)the representations and warranties in this Agreement shall be true, accurate,
and complete in all material respects on the date of the proposed Credit
Extension and on the Funding Date of each Credit Extension; provided, however,
that such materiality qualifier shall not be applicable to any representations
and warranties that already are qualified or modified by materiality in the text
thereof; and provided, further that those representations and warranties
expressly referring to a specific date shall be true, accurate and complete in
all material respects as of such date, and no Event of Default shall have
occurred and be continuing or result from the Credit Extension. Each Credit
Extension is Borrower’s representation and warranty on that date that the
representations and warranties in this Agreement remain true, accurate, and
complete in all material respects; provided, however, that such materiality
qualifier shall not be applicable to any representations and warranties that
already are qualified or modified by materiality in the text thereof; and
provided, further that those representations and warranties expressly referring
to a specific date shall be true, accurate and complete in all material respects
as of such date; and
(c)Bank determines to its sole but reasonable satisfaction that there has not
been a Material Adverse Change.
3.3    Covenant to Deliver.
(a)Except as otherwise provided in Section 3.3(a), Borrower agrees to deliver to
Bank each item required to be delivered to Bank under this Agreement as a
condition precedent to any Credit Extension. Borrower expressly agrees that a
Credit Extension made prior to the receipt by Bank of any such item shall not
constitute a waiver by Bank of Borrower’s obligation to deliver such item, and
the making of any Credit Extension in the absence of a required item shall be in
Bank’s sole discretion.
(b)Unless otherwise provided in writing, Bank shall have received, in form and
substance satisfactory to Bank:
(i)within thirty (30) days after the Effective Date, evidence satisfactory to
Bank that the insurance policies and endorsements required by Section 6.7 hereof
are in full force and effect, together with appropriate evidence showing lender
loss payable and/or additional insured clauses or endorsements in favor of Bank;
(ii)within thirty (30) days after the Effective Date, duly executed original
signatures to the Stock Pledge Agreements;


6


[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission
Confidential treatment has been requested with respect to portions of this
agreement.




--------------------------------------------------------------------------------




(iii)within ninety (90) days after the Effective Date, a landlord’s consent in
favor of Bank for each of Borrower’s leased locations at (i) 1035 N. McDowell
Blvd., Petaluma, CA 94954, and (ii) 100 Headquarters Drive, San Jose, CA 95134,
by the respective landlords thereof, together with the duly executed original
signatures thereto; and
(iv)within ninety (90) days after the Effective Date, a bailee’s waiver in favor
of Bank from (i) [***] and (ii) [***], together with the duly executed original
signatures thereto.
3.4    Procedures for Borrowing.
(a)Subject to the prior satisfaction of all other applicable conditions to the
making of an Advance set forth in this Agreement, an Advance shall be made upon
Borrower’s (via an individual duly authorized by an Administrator) irrevocable
written notice delivered to Bank in the form of a Notice of Borrowing or without
instructions if any Advances is necessary to meet Obligations which have become
due. The Notice of Borrowing shall be made by Borrower through Bank’s online
banking program, provided, however, if Borrower is not utilizing Bank’s online
banking program, then such Notice of Borrowing shall be in the form attached
hereto as Exhibit C and shall be executed by an Authorized Signer. Bank shall
have received satisfactory evidence that the Board has approved that such
Authorized Signer may provide such notices and request Advances. The Notice of
Borrowing must be received by Bank prior to 12:00 p.m. Pacific time, (i) at
least three (3) Business Days prior to the requested Funding Date (other than
the Funding Date on the Effective Date, which Notice of Borrowing may be
submitted to Bank on the same day), in the case of any LIBOR Advance, and
(ii) on the requested Funding Date, in the case of a Prime Rate Advance,
specifying: (1) the amount of the Advance; (2) the requested Funding Date;
(3) whether the Advance is to be comprised of LIBOR Advances or Prime Rate
Advances, provided that LIBOR Advances may only be requested when a Streamline
Period is in effect; and (4) the duration of the Interest Period applicable to
any such LIBOR Advances included in such notice, provided that LIBOR Advances
may only be requested when a Streamline Period is in effect, and provided,
further, that if the Notice of Borrowing shall fail to specify the duration of
the Interest Period for any Advance comprised of LIBOR Advances, such Interest
Period shall be one (1) month. Notwithstanding any terms in this Agreement to
the contrary, each LIBOR Advance shall not be less than [***] Dollars ($[***])
and shall be in a multiple of [***] Dollars ($[***]). In addition to such Notice
of Borrowing, Borrower must promptly deliver to Bank by electronic mail or
through Bank’s online banking program such reports and information, including
without limitation, sales journals, cash receipts journals, accounts receivable
aging reports, as Bank may request in its sole discretion.
(b)On the Funding Date, Bank shall credit proceeds of an Advance to the
Designated Deposit Account denominated in Dollars and, subsequently, shall
transfer such proceeds by wire transfer to such other account as Borrower may
instruct in the Notice of Borrowing. No Advances shall be deemed made to
Borrower, and no interest shall accrue on any such Advance, until the related
funds have been deposited in the applicable Designated Deposit Account.
3.5    Conversion and Continuation Elections.
(a)So long as (i) no Event of Default exists and is continuing; (ii) Borrower
shall not have sent any notice of termination of this Agreement; and
(iii) Borrower shall have complied with such customary procedures as Bank has
established from time to time for Borrower’s requests for LIBOR Advances,
Borrower may, upon irrevocable written notice to Bank:
(1)provided a Streamline Period is in effect, elect to convert on any Business
Day, Prime Rate Advances into LIBOR Advances;
(2)provided a Streamline Period is in effect, elect to continue on any Interest
Payment Date any LIBOR Advances maturing on such Interest Payment Date; or
(3)elect to convert on any Interest Payment Date any LIBOR Advances maturing on
such Interest Payment Date into Prime Rate Advances.


7


[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission
Confidential treatment has been requested with respect to portions of this
agreement.




--------------------------------------------------------------------------------




(b)Borrower shall deliver a Notice of Conversion/Continuation by electronic mail
via Bank’s online banking program to be received by Bank prior to 12:00 p.m.
Pacific time (i) at least three (3) Business Days in advance of the Conversion
Date or Continuation Date, if any Advances are to be converted into or continued
as LIBOR Advances, provided that Advances may only be converted into or
continued as LIBOR Advances when a Streamline Period is in effect; and (ii) on
the Conversion Date, if any Advances are to be converted into Prime Rate
Advances, in each case specifying the:
(1)proposed Conversion Date or Continuation Date;
(2)aggregate amount of the Advances to be converted or continued;
(3)nature of the proposed conversion or continuation; and
(4)if the resulting Advance is to be a LIBOR Advance, the duration of the
requested Interest Period.
(c)If upon the expiration of any Interest Period applicable to any LIBOR
Advances, Borrower shall have timely failed to select a new Interest Period to
be applicable to such LIBOR Advances or request to convert a LIBOR Advance into
a Prime Rate Advance, Borrower shall be deemed to have elected for any such
Advances, to convert such LIBOR Advances into Prime Rate Advances.
(d)Any LIBOR Advances shall, at Bank’s option, convert into Prime Rate Advances
in the event that (i) an Event of Default exists, (ii) a Streamline Period is
not in effect, or (iii) the aggregate principal amount of the Prime Rate
Advances which have been previously converted to LIBOR Advances, or the
aggregate principal amount of existing LIBOR Advances continued, as the case may
be, at the beginning of an Interest Period shall at any time during such
Interest Period exceeds the lesser of the Revolving Line or the Borrowing Base.
Borrower agrees to pay Bank, upon demand by Bank (or Bank may, at its option,
debit the Designated Deposit Account or any other account Borrower maintains
with Bank) any amounts required to compensate Bank for any loss (including loss
of anticipated profits), cost, or expense incurred by Bank, as a result of the
conversion of LIBOR Advances to Prime Rate Advances pursuant to this
Section 3.5(d).
(e)Notwithstanding anything to the contrary contained herein, Bank shall not be
required to purchase Dollar deposits in the London interbank market or other
applicable LIBOR market to fund any LIBOR Advances, but the provisions hereof
shall be deemed to apply as if Bank had purchased such deposits to fund the
LIBOR Advances.
(f)Notwithstanding anything to the contrary contained in this Agreement, (i)
upon the termination of a Streamline Period, Bank shall have the option in its
sole and absolute discretion to convert all LIBOR Advances into Prime Rate
Advances, and (ii) if a Streamline Period is not then in effect or an Event of
Default has occurred and is continuing, no Advances may be borrowed as,
converted to or continued as LIBOR Advances.
3.6    Special Provisions Governing LIBOR Advances. Notwithstanding any other
provision of this Agreement to the contrary, the following provisions shall
govern with respect to LIBOR Advances as to the matters covered:
(a)Determination of Applicable Interest Rate. As soon as practicable on each
Interest Rate Determination Date, Bank shall determine (which determination
shall, absent manifest error in calculation, be final, conclusive and binding
upon all parties) the interest rate that shall apply to the LIBOR Advances for
which an interest rate is then being determined for the applicable Interest
Period and shall promptly give notice thereof (in writing or by telephone
confirmed in writing) to Borrower.
(b)Inability to Determine Applicable Interest Rate. In the event that Bank shall
have determined (which determination shall be final and conclusive and binding
upon all parties hereto absent manifest error), on any Interest Rate
Determination Date with respect to any LIBOR Advance, that by reason of
circumstances affecting the


8


[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission
Confidential treatment has been requested with respect to portions of this
agreement.




--------------------------------------------------------------------------------




London interbank market adequate and fair means do not exist for ascertaining
the interest rate applicable to such LIBOR Advance on the basis provided for in
the definition of LIBOR, Bank shall on such date give notice (in writing or by
telephone confirmed in writing) to Borrower of such determination, whereupon
(i) no Advances may be made as, or converted to, LIBOR Advances until such time
as Bank notifies Borrower that the circumstances giving rise to such notice no
longer exist, and (ii) any Notice of Borrowing or Notice of
Conversion/Continuation given by Borrower with respect to LIBOR Advances in
respect of which such determination was made shall be deemed to be rescinded by
Borrower.
(c)Compensation for Breakage or Non-Commencement of Interest Periods. If (i) for
any reason, other than a default by Bank or any failure of Bank to fund LIBOR
Advances due to impracticability or illegality under Sections 3.7(c) and 3.7(d)
of this Agreement, a borrowing or a conversion to or continuation of any LIBOR
Advance does not occur on a date specified in a Notice of Borrowing or a Notice
of Conversion/Continuation, as the case may be, or (ii) any complete or partial
principal payment or reduction of a LIBOR Advance, or any conversion of any
LIBOR Advance, occurs on a date prior to the last day of an Interest Period
applicable to that LIBOR Advance, including without limitation, due to voluntary
or mandatory prepayment or acceleration, an Event of Default or the end of a
Streamline Period, then, in each case, Borrower shall compensate Bank, upon
written request by Bank, for all losses and expenses incurred by Bank in an
amount equal to the excess, if any, of:
(A)the amount of interest that would have accrued on the amount (1) not
borrowed, converted or continued as provided in clause (i) above, or (2) paid,
reduced or converted as provided in clause (ii) above, for the period from
(y) the date of such failure to borrow, convert or continue as provided in
clause (i) above, or the date of such payment, reduction or conversion as
provided in clause (ii) above, as the case may be, to (z) in the case of a
failure to borrow, convert or continue as provided in clause (i) above, the last
day of the Interest Period that would have commenced on the date of such
borrowing, conversion or continuing but for such failure, and in the case of a
payment, reduction or conversion prior to the last day of an Interest Period
applicable to a LIBOR Advance as provided in clause (ii) above, the last day of
such Interest Period, in each case at the applicable rate of interest or other
return for such LIBOR Advance(s) provided for herein (excluding, however, the
LIBOR Rate Margin included therein, if any), over
(B)the interest which would have accrued to Bank on the applicable amount
provided in clause (A) above through the purchase of a Eurodollar deposit
bearing interest at the rate obtained pursuant to the definition of LIBOR Rate
on the date of such failure to borrow, convert or continue as provided in
clause (i) above, or the date of such payment, reduction or conversion as
provided in clause (ii) above, as the case may be, for a period equal to the
remaining period of such applicable Interest Period provided in clause (A)
above.
Bank’s request shall set forth the manner and method of computing such
compensation and such determination as to such compensation shall be conclusive
absent manifest error.
(d)Assumptions Concerning Funding of LIBOR Advances. Calculation of all amounts
payable to Bank under this Section 3.6 and under Section 3.7 shall be made as
though Bank had actually funded each relevant LIBOR Advance through the purchase
of a Eurodollar deposit bearing interest at the rate obtained pursuant to the
definition of LIBOR Rate in an amount equal to the amount of such LIBOR Advance
and having a maturity comparable to the relevant Interest Period; provided,
however, that Bank may fund each of its LIBOR Advances in any manner it sees fit
and the foregoing assumptions shall be utilized only for the purposes of
calculating amounts payable under this Section 3.6 and under Section 3.7.
(e)LIBOR Advances After an Event of Default. After the occurrence and during the
continuance of an Event of Default, (i) Borrower may not elect to have an
Advance be made or continued as, or converted to, a LIBOR Advance after the
expiration of any Interest Period then in effect for such Advance and (ii)
subject to the provisions of Section 3.6(c), any Notice of
Conversion/Continuation given by Borrower with respect to a requested
conversion/continuation that has not yet occurred shall, at Bank’s option, be
deemed to be rescinded by Borrower and be deemed a request to convert or
continue Advances referred to therein as Prime Rate Advances.


9


[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission
Confidential treatment has been requested with respect to portions of this
agreement.




--------------------------------------------------------------------------------




(f)LIBOR Advances if a Streamline Period is Not in Effect. At all times a
Streamline Period is not in effect, (i) Borrower may not elect to have an
Advance be made or continued as, or converted to, a LIBOR Advance after the
expiration of any Interest Period then in effect for such Advance and (ii)
subject to the provisions of Section 3.6(c), any Notice of
Conversion/Continuation given by Borrower with respect to a requested
conversion/continuation that has not yet occurred shall, at Bank’s option, be
deemed to be rescinded by Borrower and be deemed a request to convert or
continue Advances referred to therein as Prime Rate Advances.
3.7    Additional Requirements/Provisions Regarding LIBOR Advances.
(a)Borrower shall pay Bank, upon demand by Bank, from time to time such amounts
as Bank may determine to be necessary to compensate it for any costs incurred by
Bank that Bank determines are attributable to its making or maintaining of any
amount receivable by Bank hereunder in respect of any LIBOR Advances relating
thereto (such increases in costs and reductions in amounts receivable being
herein called “Additional Costs”), in each case resulting from any Regulatory
Change which:
i.changes the basis of taxation of any amounts payable to Bank under this
Agreement in respect of any LIBOR Advances (other than changes which affect
taxes measured by or imposed on the overall net income of Bank by the
jurisdiction in which Bank has its principal office);
ii.imposes or modifies any reserve, special deposit or similar requirements
relating to any extensions of credit or other assets of, or any deposits with,
or other liabilities of Bank (including any LIBOR Advances or any deposits
referred to in the definition of LIBOR); or
iii.imposes any other condition affecting this Agreement (or any of such
extensions of credit or liabilities).
Bank will notify Borrower of any event occurring after the Effective Date which
will entitle Bank to compensation pursuant to this Section 3.7(a) as promptly as
practicable after it obtains knowledge thereof and determines to request such
compensation. Bank will furnish Borrower with a statement setting forth the
basis and amount of each request by Bank for compensation under this
Section 3.7(a). Determinations and allocations by Bank for purposes of this
Section 3.7(a) of the effect of any Regulatory Change on its costs of
maintaining its obligations to make LIBOR Advances, of making or maintaining
LIBOR Advances, or on amounts receivable by it in respect of LIBOR Advances, and
of the additional amounts required to compensate Bank in respect of any
Additional Costs, shall be conclusive absent manifest error.
(b)If Bank shall determine that the adoption or implementation of any applicable
law, rule, regulation, or treaty regarding capital adequacy, or any change
therein, or any change in the interpretation or administration thereof by any
Governmental Authority, central bank, or comparable agency charged with the
interpretation or administration thereof, or compliance by Bank (or its
applicable lending office) with any request or directive regarding capital
adequacy (whether or not having the force of law) of any such authority, central
bank, or comparable agency, has or would have the effect of reducing the rate of
return on capital of Bank or any person or entity controlling Bank (a “Parent”)
as a consequence of its obligations hereunder to a level below that which Bank
(or its Parent) could have achieved but for such adoption, change, or compliance
(taking into consideration policies with respect to capital adequacy) by an
amount deemed by Bank to be material, then from time to time, within five (5)
days after demand by Bank, Borrower shall pay to Bank such additional amount or
amounts as will compensate Bank for such reduction. A statement of Bank claiming
compensation under this Section 3.7(b) and setting forth the additional amount
or amounts to be paid to it hereunder shall be conclusive absent manifest error.
Notwithstanding anything to the contrary in this Section 3.7, Borrower shall not
be required to compensate Bank pursuant to Sections 3.7(a) and 3.7(b) for any
amounts incurred more than nine (9) months prior to the date that Bank notifies
Borrower of Bank’s intention to claim compensation therefor; provided that if
the circumstances giving rise to such claim have a retroactive effect, then such
nine-month period shall be extended to include the period of such retroactive
effect. The obligations of Borrower arising pursuant to this Section 3.7(b)
shall survive the Revolving Line Maturity Date, the termination of this
Agreement and the repayment of all Obligations.


10


[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission
Confidential treatment has been requested with respect to portions of this
agreement.




--------------------------------------------------------------------------------




(c)If, at any time, Bank, in its sole and absolute discretion, determines that
(i) the amount of LIBOR Advances for periods equal to the corresponding Interest
Periods are not available to Bank in the offshore currency interbank markets, or
(ii) LIBOR does not accurately reflect the cost to Bank of lending the LIBOR
Advances, then Bank shall promptly give notice thereof to Borrower. Upon the
giving of such notice, Bank’s obligation to make the LIBOR Advances shall
terminate; provided, however, LIBOR Advances shall not terminate if Bank and
Borrower agree in writing to a different interest rate applicable to LIBOR
Advances.
(d)If it shall become unlawful for Bank to continue to fund or maintain any
LIBOR Advances, or to perform its obligations hereunder, upon demand by Bank,
Borrower shall prepay the LIBOR Advances in full with accrued interest thereon
and all other amounts payable by Borrower hereunder (including, without
limitation, any amount payable in connection with such prepayment pursuant to
Section 3.6(c)(ii)). Notwithstanding the foregoing, to the extent a
determination by Bank as described above relates to a LIBOR Advance then being
requested by Borrower pursuant to a Notice of Borrowing or a Notice of
Conversion/Continuation, Borrower shall have the option, subject to the
provisions of Section 3.6(c)(ii), to (i) rescind such Notice of Borrowing or
Notice of Conversion/Continuation by giving notice (in writing or by telephone
confirmed in writing) to Bank of such rescission on the date on which Bank gives
notice of its determination as described above, or (ii) modify such Notice of
Borrowing or Notice of Conversion/Continuation to obtain a Prime Rate Advance or
to have outstanding Advances converted into or continued as Prime Rate Advances
by giving notice (by facsimile or by telephone confirmed in writing) to Bank of
such modification on the date on which Bank gives notice of its determination as
described above.
4.    CREATION OF SECURITY INTEREST
4.1    Grant of Security Interest. Borrower hereby grants Bank, to secure the
payment and performance in full of all of the Obligations, a continuing security
interest in, and pledges to Bank, the Collateral, wherever located, whether now
owned or hereafter acquired or arising, and all proceeds and products thereof.
Borrower acknowledges that it previously has entered, and/or may in the future
enter, into Bank Services Agreements with Bank. Regardless of the terms of any
Bank Services Agreement, Borrower agrees that any amounts Borrower owes Bank
thereunder shall be deemed to be Obligations hereunder and that it is the intent
of Borrower and Bank to have all such Obligations secured by the first priority
perfected security interest in the Collateral granted herein (subject only to
Permitted Priority Liens).
If this Agreement is terminated, Bank’s Lien in the Collateral shall continue
until the Obligations (other than inchoate indemnity obligations) are repaid in
full in cash. Upon payment in full in cash of the Obligations (other than
inchoate indemnity obligations) and at such time as Bank’s obligation to make
Credit Extensions has terminated, Bank shall, at the sole cost and expense of
Borrower, release its Liens in the Collateral and all rights therein shall
revert to Borrower. In the event (x) all Obligations (other than inchoate
indemnity obligations), except for Bank Services, are satisfied in full, and
(y) this Agreement is terminated, Bank shall terminate the security interest
granted herein upon Borrower providing cash collateral acceptable to Bank in its
good faith business judgment for Bank Services, if any. In the event such Bank
Services consist of outstanding Letters of Credit, Borrower shall provide to
Bank cash collateral in an amount equal to (x) if such Letters of Credit are
denominated in Dollars, then at least [***] percent ([***]%); and (y) if such
Letters of Credit are denominated in a Foreign Currency, then at least [***]
percent ([***]%), of the Dollar Equivalent of the face amount of all such
Letters of Credit plus all interest, fees, and costs due or to become due in
connection therewith (as estimated by Bank in its reasonable business judgment),
to secure all of the Obligations relating to such Letters of Credit.
4.2    Priority of Security Interest. Borrower represents, warrants, and
covenants that the security interest granted herein is and shall at all times
continue to be a first priority perfected security interest in the Collateral
(subject only to Permitted Priority Liens). If Borrower shall acquire a
commercial tort claim in excess of [***] Dollars ($[***]), Borrower shall
promptly notify Bank in a writing signed by Borrower of the general details
thereof and grant to Bank in such writing a security interest therein and in the
proceeds thereof, all upon the terms of this Agreement, with such writing to be
in form and substance reasonably satisfactory to Bank.


11


[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission
Confidential treatment has been requested with respect to portions of this
agreement.




--------------------------------------------------------------------------------




4.3    Authorization to File Financing Statements. Borrower hereby authorizes
Bank to file financing statements, without notice to Borrower, with all
appropriate jurisdictions to perfect or protect Bank’s interest or rights
hereunder. Such financing statements may indicate the Collateral as “all assets
of the Debtor” or words of similar effect, or as being of an equal or lesser
scope, or with greater detail, all in Bank’s discretion.
5.    REPRESENTATIONS AND WARRANTIES
Borrower represents and warrants as follows:
5.1    Due Organization, Authorization; Power and Authority. Borrower is duly
existing and in good standing as a Registered Organization in its jurisdiction
of formation and is qualified and licensed to do business and is in good
standing in any jurisdiction in which the conduct of its business or its
ownership of property requires that it be qualified except where the failure to
do so could not reasonably be expected to have a material adverse effect on
Borrower’s business. In connection with this Agreement, Borrower has delivered
to Bank a completed certificate signed by Borrower, entitled “Perfection
Certificate” (the “Perfection Certificate”). Borrower represents and warrants to
Bank that (a) Borrower’s exact legal name is that indicated on the Perfection
Certificate and on the signature page hereof; (b) Borrower is an organization of
the type and is organized in the jurisdiction set forth in the Perfection
Certificate; (c) the Perfection Certificate accurately sets forth Borrower’s
organizational identification number or accurately states that Borrower has
none; (d) the Perfection Certificate accurately sets forth Borrower’s place of
business, or, if more than one, its chief executive office as well as Borrower’s
mailing address (if different than its chief executive office); (e) Borrower
(and each of its predecessors) has not, in the past five (5) years, changed its
jurisdiction of formation, organizational structure or type, or any
organizational number assigned by its jurisdiction; and (f) all other
information set forth on the Perfection Certificate pertaining to Borrower and
each of its Subsidiaries is accurate and complete (it being understood and
agreed that Borrower may from time to time update certain information in the
Perfection Certificate after the Effective Date to the extent such updates
result from actions, transactions, circumstances or events not prohibited by
this Agreement).
The execution, delivery and performance by Borrower of the Loan Documents to
which it is a party have been duly authorized, and do not (i) conflict with any
of Borrower’s Operating Documents, (ii) contravene, conflict with, constitute a
default under or violate any material Requirement of Law, (iii) contravene,
conflict or violate any applicable material order, writ, judgment, injunction,
decree, determination or award of any Governmental Authority by which Borrower
or any of its Subsidiaries or any of their property or assets may be bound or
affected, (iv) require any action by, filing, registration, or qualification
with, or Governmental Approval from, any Governmental Authority (except such
Governmental Approvals which have already been obtained and are in full force
and effect or are being obtained pursuant to Section 6.1(b)), or (v) materially
conflict with, contravene, constitute a default or breach under, or result in or
permit the termination or acceleration of, any material agreement by which
Borrower is bound. Borrower is not in default under any agreement to which it is
a party or by which it is bound in which the default could reasonably be
expected to have a material adverse effect on Borrower’s business.
5.2    Collateral. Borrower has good title to, rights in, and the power to
transfer each item of the Collateral upon which it purports to grant a Lien
hereunder, free and clear of any and all Liens except Permitted Liens. Borrower
has no Collateral Accounts at or with any bank or financial institution other
than Bank or Bank’s Affiliates except for the Collateral Accounts described in
the Perfection Certificate delivered to Bank in connection herewith or as
permitted under Section 6.8 and which Borrower has taken such actions as are
necessary to give Bank a perfected security interest therein, pursuant to the
terms of Section 6.8(b). The Accounts are bona fide, existing obligations of the
Account Debtors.
The Collateral is not in the possession of any third party bailee (such as a
warehouse) except as otherwise provided in the Perfection Certificate or as
permitted hereunder. None of the components of the Collateral shall be
maintained at locations other than as provided in the Perfection Certificate or
as permitted pursuant to Section 7.2.
All Inventory is in all material respects of good and marketable quality, free
from material defects.
Borrower is the sole owner of the Intellectual Property which it owns or
purports to own except for (a) non-exclusive licenses for the use of the
property of Borrower or its Subsidiaries in the ordinary course of business and


12


[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission
Confidential treatment has been requested with respect to portions of this
agreement.




--------------------------------------------------------------------------------




licenses that could not result in a legal transfer of title of the licensed
property but that may be exclusive in respects other than territory and that may
be exclusive as to territory only as to discreet geographical areas outside of
the United States, (b) over-the-counter software that is commercially available
to the public, and (c) material Intellectual Property licensed to Borrower and
noted on the Perfection Certificate or by notice provided in accordance with
Section 6.10(b). Each Patent which it owns or purports to own and which is
material to Borrower’s business is valid and enforceable, and no part of the
Intellectual Property which Borrower owns or purports to own and which is
material to Borrower’s business has, to the best of its knowledge, been judged
invalid or unenforceable, in whole or in part. To the best of Borrower’s
knowledge, no claim has been made that any part of the Intellectual Property
violates the rights of any third party except to the extent such claim would not
reasonably be expected to have a material adverse effect on Borrower’s business.
Except as noted on the Perfection Certificate, as disclosed publicly by Borrower
pursuant to filings with the SEC or with respect to which notice is provided in
accordance with Section 6.10(b), Borrower is not a party to, nor is it bound by,
any Restricted License.
5.3    Accounts Receivable.
(a)    For each Account with respect to which Advances are requested, on the
date each Advance is requested and made, such Account shall be an Eligible
Account.
(b)    All statements made and all unpaid balances appearing in all invoices,
instruments and other documents evidencing the Eligible Accounts are and shall
be true and correct in all material respects and all such invoices, instruments
and other documents, and all of Borrower’s Books are genuine and in all respects
what they purport to be. All sales and other transactions underlying or giving
rise to each Eligible Account shall comply in all material respects with all
applicable laws and governmental rules and regulations. Borrower has no
knowledge of any actual or imminent Insolvency Proceeding of any Account Debtor
whose accounts are Eligible Accounts in any Borrowing Base Report. To the best
of Borrower’s knowledge, all signatures and endorsements on all documents,
instruments, and agreements relating to all Eligible Accounts are genuine, and
all such documents, instruments and agreements are legally enforceable in
accordance with their terms.
5.4    Litigation. Other than as disclosed pursuant to Section 6.2(j), there are
no actions or proceedings pending or, to the knowledge of any Responsible
Officer, threatened in writing by or against Borrower or any of its Subsidiaries
involving more than, individually or in the aggregate, [***] Dollars ($[***]).
5.5    Financial Statements; Financial Condition. All consolidated financial
statements for Borrower and any of its Subsidiaries delivered to Bank fairly
present in all material respects Borrower’s consolidated financial condition and
Borrower’s consolidated results of operations. There has not been any material
deterioration in Borrower’s consolidated financial condition since the date of
the most recent financial statements submitted to Bank.
5.6    Solvency. The fair salable value of Borrower’s consolidated assets
(including goodwill minus disposition costs) exceeds the fair value of
Borrower’s liabilities; Borrower is not left with unreasonably small capital
after the transactions in this Agreement; and Borrower is able to pay its debts
(including trade debts) as they mature.
5.7    Regulatory Compliance. Borrower is not an “investment company” or a
company “controlled” by an “investment company” under the Investment Company Act
of 1940, as amended. Borrower is not engaged as one of its important activities
in extending credit for margin stock (under Regulations X, T and U of the
Federal Reserve Board of Governors). Borrower (a) has complied in all material
respects with all Requirements of Law, and (b) has not violated any Requirements
of Law the violation of which could reasonably be expected to have a material
adverse effect on its business. None of Borrower’s or any of its Subsidiaries’
properties or assets has been used by Borrower or any Subsidiary or, to the best
of Borrower’s knowledge, by previous Persons, in disposing, producing, storing,
treating, or transporting any hazardous substance other than legally. Borrower
and each of its Subsidiaries have obtained all consents, approvals and
authorizations of, made all declarations or filings with, and given all notices
to, all Governmental Authorities that are necessary to continue their respective
businesses as currently conducted, except


13


[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission
Confidential treatment has been requested with respect to portions of this
agreement.




--------------------------------------------------------------------------------




where the failure to obtain such consents, approvals or authorizations, make
such declarations or filings, or give all notices could not reasonably be
expected to result in a Material Adverse Change.
5.8    Subsidiaries; Investments. (i) Borrower does not own any stock,
partnership, or other ownership interest or other equity securities except for
Permitted Investments, and (ii) as of the Effective Date, Calix International
has no assets or property.
5.9    Tax Returns and Payments; Pension Contributions. Borrower has timely
filed all required tax returns and reports, and Borrower has timely paid all
foreign, federal, state and local taxes, assessments, deposits and contributions
owed by Borrower except (a) to the extent such taxes are being contested in good
faith by appropriate proceedings promptly instituted and diligently conducted,
so long as such reserve or other appropriate provision, if any, as shall be
required in conformity with GAAP shall have been made therefor, or (b) if such
taxes, assessments, deposits and contributions do not, individually or in the
aggregate, exceed [***] Dollars ($[***]).
To the extent Borrower defers payment of any contested taxes in excess of [***]
Dollars ($[***]), Borrower shall (i) notify Bank in writing of the commencement
of, and any material development in, the proceedings, and (ii) post bonds or
take any other steps required to prevent the Governmental Authority levying such
contested taxes from obtaining a Lien upon any of the Collateral that is other
than a “Permitted Lien”. Borrower is unaware of any claims or adjustments
proposed for any of Borrower’s prior tax years which could result in additional
taxes becoming due and payable by Borrower in excess of [***] Dollars ($[***]).
Borrower has paid all amounts necessary to fund all present pension, profit
sharing and deferred compensation plans in accordance with their terms, and
Borrower has not withdrawn from participation in, and has not permitted partial
or complete termination of, or permitted the occurrence of any other event with
respect to, any such plan which could reasonably be expected to result in any
material liability of Borrower, including any material liability to the Pension
Benefit Guaranty Corporation or its successors or any other governmental agency.
5.10    Use of Proceeds. Borrower shall use the proceeds of the Credit
Extensions solely as working capital and to fund its general business
requirements and not for personal, family, household or agricultural purposes.
5.11    Full Disclosure. No written representation, warranty or other statement
of Borrower in any certificate or written statement given to Bank, as of the
date such representation, warranty, or other statement was made, taken together
with all such written certificates and written statements given to Bank,
contains any untrue statement of a material fact or omits to state a material
fact necessary to make the statements contained in the certificates or
statements not misleading (it being recognized by Bank that the projections and
forecasts provided by Borrower in good faith and based upon reasonable
assumptions are not viewed as facts and that actual results during the period or
periods covered by such projections and forecasts may differ from the projected
or forecasted results).
5.12    Definition of “Knowledge.” For purposes of the Loan Documents, whenever
a representation or warranty is made to Borrower’s knowledge or awareness, to
the “best of” Borrower’s knowledge, or with a similar qualification, knowledge
or awareness means the actual knowledge, after reasonable investigation, of any
Responsible Officer.
6.    AFFIRMATIVE COVENANTS
Borrower shall do all of the following:
6.1    Government Compliance.
(a)    Maintain its and all its Subsidiaries’ legal existence and good standing
in their respective jurisdictions of formation and maintain qualification in
each jurisdiction in which the failure to so qualify would reasonably be
expected to have a material adverse effect on Borrower’s business or operations.
Borrower shall comply, and have each Subsidiary comply, in all material
respects, with all laws, ordinances and regulations to which it is subject.


14


[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission
Confidential treatment has been requested with respect to portions of this
agreement.




--------------------------------------------------------------------------------




(b)    Obtain all of the Governmental Approvals necessary for the performance by
Borrower of its obligations under the Loan Documents to which it is a party and
the grant of a security interest to Bank in all of its property. Borrower shall
promptly provide copies of any such obtained Governmental Approvals to Bank.
6.2    Financial Statements, Reports, Certificates. Provide Bank with the
following:
(a)a Borrowing Base Report (and any schedules related thereto and including any
other information reasonably requested by Bank with respect to Borrower’s
Accounts, including without limitation, a detailed accounts receivable ledger)
(i) no later than Friday of each week when a Streamline Period is not in effect,
and (ii) within thirty (30) days after the end of each month when a Streamline
Period is in effect;
(b)within thirty (30) days after the end of each month, (A) monthly accounts
receivable agings, aged by invoice date, (B) monthly accounts payable agings,
aged by invoice date, and outstanding or held check registers, if any, and
(C) monthly reconciliations of accounts receivable agings (aged by invoice
date), transaction reports, Deferred Revenue report, general ledger, and
detailed debtor listing;
(c)as soon as available, but no later than thirty (30) days after the last day
of each month, a company prepared consolidated balance sheet and income
statement covering Borrower’s consolidated operations for such month certified
by a Responsible Officer and in a form acceptable to Bank in its reasonable
discretion (the “Monthly Financial Statements”);
(d)within thirty (30) days after the last day of each month and together with
the Monthly Financial Statements, a duly completed Compliance Certificate signed
by a Responsible Officer;
(e)as soon as available, but no later than the earlier of (i) ninety (90) days
after the last day of each fiscal quarter of Borrower, or (ii) Borrower’s 10-Q
filing date, company prepared consolidated balance sheet and income statement
covering Borrower’s consolidated operations for such quarter certified by a
Responsible Officer and in a form acceptable to Bank in its reasonable
discretion;
(f)within the later of sixty (60) days after (i) Board approval, or (ii) the end
of each fiscal year of Borrower, and within ten (10) days after any updates or
amendments thereto, (A) annual operating budgets (including income statements,
balance sheets and cash flow statements, by month) for the upcoming fiscal year
of Borrower, and (B) annual financial projections for the following fiscal year
(on a quarterly basis), in each case as approved by the Board, together with any
related business forecasts used in the preparation of such annual financial
projections;
(g)as soon as available, but no later than the earlier of (i) one hundred twenty
(120) days after the last day of each fiscal year of Borrower, or (ii)
Borrower’s 10-K filing date, audited consolidated financial statements prepared
under GAAP, consistently applied, together with an unqualified opinion on the
financial statements from an independent certified public accounting firm
reasonably acceptable to Bank;
(h)within five (5) days of filing, copies of all periodic and other reports,
proxy statements and other materials filed by Borrower with the SEC, any
Governmental Authority succeeding to any or all of the functions of the SEC or
with any national securities exchange, or distributed to its shareholders, as
the case may be. Documents or other information required to be delivered
pursuant to the terms hereof (to the extent any such documents and information
are included in materials otherwise filed with the SEC) may be delivered
electronically and if so delivered, shall be deemed to have been delivered on
the date on which Borrower posts such documents or information, or provides a
link thereto, on Borrower’s website on the internet at Borrower’s website
address; provided, however, Borrower shall promptly notify Bank in writing
(which may be by electronic mail) of the posting of any such documents;
(i)within five (5) days of delivery, copies of all statements, reports and
notices made available to Borrower’s security holders or to any holders of
Subordinated Debt;


15


[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission
Confidential treatment has been requested with respect to portions of this
agreement.




--------------------------------------------------------------------------------




(j)prompt report of any legal actions pending or threatened in writing against
Borrower or any of its Subsidiaries that could result in damages or costs to
Borrower or any of its Subsidiaries of, individually or in the aggregate, [***]
Dollars ($[***]) or more; and
(k)promptly, from time to time, such other information regarding Borrower or
compliance with the terms of any Loan Documents as reasonably requested by Bank.
6.3    Accounts Receivable.
(a)Schedules and Documents Relating to Accounts. Borrower shall deliver to Bank
transaction reports and schedules of collections, as provided in Section 6.2, on
Bank’s standard forms; provided, however, that Borrower’s failure to execute and
deliver the same shall not affect or limit Bank’s Lien and other rights in all
of Borrower’s Accounts, nor shall Bank’s failure to advance or lend against a
specific Account affect or limit Bank’s Lien and other rights therein. If
requested by Bank, Borrower shall furnish Bank with copies (or, at Bank’s
reasonable request, originals) of all contracts, orders, invoices, and other
similar documents, and all shipping instructions, delivery receipts, bills of
lading, and other evidence of delivery, for any goods the sale or disposition of
which gave rise to such Accounts. In addition, Borrower shall deliver to Bank,
on its request, the originals of all instruments, chattel paper, security
agreements, guarantees and other documents and property evidencing or securing
any Accounts, in the same form as received, with all necessary endorsements, and
copies of all credit memos.
(b)Disputes. Borrower shall promptly notify Bank of all disputes or claims
relating to Accounts, individually or in the aggregate, in excess of [***]
Dollars ($[***]) at any time. Borrower may forgive (completely or partially),
compromise, or settle any Account for less than payment in full, or agree to do
any of the foregoing so long as (i) Borrower does so in good faith, in a
commercially reasonable manner, in the ordinary course of business, in
arm’s-length transactions, and reports the same to Bank in the regular reports
provided to Bank; (ii) no Event of Default has occurred and is continuing; and
(iii) after taking into account all such discounts, settlements and forgiveness,
the total outstanding Advances will not exceed the lesser of the Revolving Line
or the Borrowing Base.
(c)Collection of Accounts. Within ninety (90) days after the Effective Date,
Borrower shall direct Account Debtors to deliver or transmit at least [***]
percent ([***]%) of all proceeds of Accounts into a lockbox account, or “blocked
account” as specified by Bank (either such account, the “Cash Collateral
Account”). Subject to the foregoing ninety (90) day period, whether or not an
Event of Default has occurred and is continuing, Borrower shall immediately
deliver all payments on and proceeds of Accounts to the Cash Collateral Account.
Subject to Bank’s right to maintain a reserve pursuant to Section 6.3(d), all
amounts received in the Cash Collateral Account shall be (i) when a Streamline
Period is not in effect, applied to immediately reduce the Obligations under the
Revolving Line (unless Bank, in its sole discretion, elects not to so apply such
amounts), or (ii) when a Streamline Period is in effect, transferred on a daily
basis to Borrower’s operating account with Bank. Borrower hereby authorizes Bank
to transfer to the Cash Collateral Account any amounts that Bank reasonably
determines are proceeds of the Accounts (provided that Bank is under no
obligation to do so and this allowance shall in no event relieve Borrower of its
obligations hereunder).
(d)Reserves. Notwithstanding any terms in this Agreement to the contrary, at
times when an Event of Default exists and is continuing, Bank may hold any
proceeds of the Accounts and any amounts in the Cash Collateral Account that are
not applied to the Obligations pursuant to Section 6.3(c) above (including
amounts otherwise required to be transferred to Borrower’s operating account
with Bank when a Streamline Period is in effect) as a reserve to be applied to
any Obligations regardless of whether such Obligations are then due and payable.
(e)Returns. Provided no Event of Default has occurred and is continuing, if any
Account Debtor returns any Inventory to Borrower in excess of [***] Dollars
($[***]) in the aggregate, Borrower shall promptly (i) use commercially
reasonable efforts to determine the reason for such return, (ii) unless Borrower
is disputing such return in the ordinary course of business, issue a credit
memorandum to the Account Debtor in the appropriate amount, and (iii) provide a
copy of such credit memorandum to Bank, upon request from Bank. In the event any
attempted return occurs after the occurrence and during the continuance of any
Event of Default, Borrower shall hold the returned Inventory in trust for Bank,
and immediately notify Bank of the return of the Inventory.


16


[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission
Confidential treatment has been requested with respect to portions of this
agreement.




--------------------------------------------------------------------------------




(f)Verifications; Confirmations; Credit Quality; Notifications. Bank may, from
time to time, (i) verify and confirm directly with the respective Account
Debtors the validity, amount and other matters relating to the Accounts, either
in the name of Borrower or Bank or such other name as Bank may choose, and
notify any Account Debtor of Bank’s security interest in such Account and/or
(ii) conduct a credit check of any Account Debtor to approve any such Account
Debtor’s credit. Except during the existence and continuance of an Event of
Default, Bank shall consult with Borrower prior to the making of any direct
contact with an Account Debtor, provided that the failure to do so shall not
give rise to any liability to Bank.
(g)No Liability. Bank shall not be responsible or liable for any shortage or
discrepancy in, damage to, or loss or destruction of, any goods, the sale or
other disposition of which gives rise to an Account, or for any error, act,
omission, or delay of any kind occurring in the settlement, failure to settle,
collection or failure to collect any Account, or for settling any Account in
good faith for less than the full amount thereof, nor shall Bank be deemed to be
responsible for any of Borrower’s obligations under any contract or agreement
giving rise to an Account. Nothing herein shall, however, relieve Bank from
liability for its own gross negligence or willful misconduct.
6.4    Remittance of Proceeds. Except as otherwise provided in Section 6.3(c),
deliver, in kind, all proceeds arising from the disposition of any Collateral to
Bank in the original form in which received by Borrower not later than the
following Business Day after receipt by Borrower, to be applied to the
Obligations (a) prior to an Event of Default, pursuant to the terms of
Section 6.3(c) hereof, and (b) after the occurrence and during the continuance
of an Event of Default, pursuant to the terms of Section 9.4 hereof; provided
that, if no Event of Default has occurred and is continuing, Borrower shall not
be obligated to remit to Bank the proceeds of any Transfers permitted pursuant
to Section 7.1. Borrower agrees that it will not commingle proceeds of
Collateral with any of Borrower’s other funds or property, but will hold such
proceeds separate and apart from such other funds and property and in an express
trust for Bank. Nothing in this Section 6.4 limits the provisions with respect
to the disposition of Collateral set forth elsewhere in this Agreement.
6.5    Taxes; Pensions. Timely file, and require each of its Subsidiaries to
timely file, all required tax returns and reports and timely pay, and require
each of its Subsidiaries to timely pay, all foreign, federal, state and local
taxes, assessments, deposits and contributions owed by Borrower and each of its
Subsidiaries, except for deferred payment of any taxes contested pursuant to the
terms of Section 5.9 hereof or as is otherwise permitted in Section 5.9 hereof,
and shall deliver to Bank, on demand, appropriate certificates attesting to such
payments, and pay all amounts necessary to fund all present pension, profit
sharing and deferred compensation plans in accordance with their terms.
6.6    Access to Collateral; Books and Records. At reasonable times, on three
(3) Business Days’ notice (provided no notice is required if an Event of Default
has occurred and is continuing), Bank, or its agents, shall have the right to
inspect the Collateral and the right to audit and copy Borrower’s Books. The
foregoing inspections and audits shall be conducted no more often than once
every twelve (12) months (or more frequently as Bank in its sole discretion
determines that conditions warrant) unless an Event of Default has occurred and
is continuing in which case such inspections and audits shall occur as often as
Bank shall determine is necessary. The foregoing inspections and audits shall be
conducted at Borrower’s expense and the charge therefor shall be One Thousand
Dollars ($1,000) per person per day (or such higher amount as shall represent
Bank’s then-current standard charge for the same), plus reasonable out-of-pocket
expenses.
6.7    Insurance.
(a)Keep its business and the Collateral insured for risks and in amounts
standard for companies in Borrower’s industry and location and as Bank may
reasonably request. Insurance policies shall be in a form, with financially
sound and reputable insurance companies that are not Affiliates of Borrower, and
in amounts that are reasonably satisfactory to Bank. All property policies shall
have a lender’s loss payable endorsement showing Bank as the lender loss payee.
All liability policies include endorsements showing Bank as an additional
insured. Bank shall be included as lender loss payee and/or additional insured
with respect to any such insurance providing coverage in respect of any
Collateral.
(b)Ensure that proceeds payable under any property policy are, at Bank’s option,
payable to Bank on account of the Obligations.


17


[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission
Confidential treatment has been requested with respect to portions of this
agreement.




--------------------------------------------------------------------------------




(c)At Bank’s request, Borrower shall deliver certified copies of insurance
policies and evidence of all premium payments. Each provider of any such
insurance required under this Section 6.7 shall agree, by endorsement upon the
policy or policies issued by it or by independent instruments furnished to Bank,
that it will give Bank thirty (30) days prior written notice (except for
non-payment, which shall be ten (10) days prior written notice) before any such
policy or policies shall be materially altered or canceled. If Borrower fails to
obtain insurance as required under this Section 6.7 or to pay any amount or
furnish any required proof of payment to third persons and Bank, Bank may make
all or part of such payment or obtain such insurance policies required in this
Section 6.7, and take any action under the policies Bank deems prudent.
6.8    Accounts.
(a)Maintain the Cash Collateral Account and all of its and all of its Domestic
Subsidiaries’ primary domestic banking relationships, including without
limitation, operating and other deposit accounts and securities/investment
accounts with Bank and Bank’s Affiliates.
(b)In addition to and without limiting the restrictions in (a), Borrower shall
provide Bank five (5) days prior written notice before establishing any
Collateral Account at or with any bank or financial institution other than Bank
or Bank’s Affiliates. For each Collateral Account that Borrower at any time
maintains, Borrower shall cause the applicable bank or financial institution
(other than Bank) at or with which any Collateral Account is maintained to
execute and deliver a Control Agreement or other appropriate instrument with
respect to such Collateral Account to perfect Bank’s Lien in such Collateral
Account in accordance with the terms hereunder which Control Agreement may not
be terminated without the prior written consent of Bank. The provisions of the
previous sentence shall not apply to deposit accounts exclusively used for
payroll, payroll taxes, and other employee wage and benefit payments to or for
the benefit of Borrower’s employees and identified to Bank by Borrower as such.
6.9    Financial Covenants. Maintain at all times, subject to periodic reporting
as of the last day of each fiscal month of Borrower, unless otherwise noted, on
a consolidated basis with respect to Borrower:
(a)    Adjusted Quick Ratio. An Adjusted Quick Ratio as set forth below:
Fiscal Months
Adjusted Quick Ratio
June 2017 through September 2017
At least [***]
October 2017 through December 2017
At least [***]
January 2018 through March 2018
At least [***]
April 2018 through June 2018
At least [***]
July 2018 and each month thereafter
At least [***]

6.10    Protection and Registration of Intellectual Property Rights.
(a)(i) Protect, defend and maintain the validity and enforceability of its
Intellectual Property material to Borrower’s business; (ii) promptly advise Bank
in writing of material infringements or any other event that could reasonably be
expected to materially and adversely affect the value of its Intellectual
Property; and (iii) not allow any Intellectual Property material to Borrower’s
business to be abandoned, forfeited or dedicated to the public without Bank’s
written consent.


18


[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission
Confidential treatment has been requested with respect to portions of this
agreement.




--------------------------------------------------------------------------------




(b)If Borrower (i) obtains any Patent, registered Trademark, registered
Copyright, registered mask work, or any pending application for any of the
foregoing, whether as owner, licensee or otherwise, or (ii) applies for any
Patent or the registration of any Trademark, then Borrower shall provide written
notice thereof to Bank in the next Compliance Certificate due pursuant to
Section 6.2(d) and shall execute such intellectual property security agreements
and other documents and take such other actions as Bank may request in its good
faith business judgment to perfect and maintain a first priority perfected
security interest in favor of Bank in such property. If Borrower decides to
register any Copyrights or mask works in the United States Copyright Office,
Borrower shall: (x) provide Bank with at least fifteen (15) days prior written
notice of Borrower’s intent to register such Copyrights or mask works together
with a copy of the application it intends to file with the United States
Copyright Office (excluding exhibits thereto); (y) execute an intellectual
property security agreement and such other documents and take such other actions
as Bank may request in its good faith business judgment to perfect and maintain
a first priority perfected security interest in favor of Bank in the Copyrights
or mask works intended to be registered with the United States Copyright Office;
and (z) record such intellectual property security agreement with the United
States Copyright Office contemporaneously with filing the Copyright or mask work
application(s) with the United States Copyright Office. Borrower shall promptly
provide to Bank copies of all applications that it files for Patents or for the
registration of Trademarks, Copyrights or mask works, together with evidence of
the recording of the intellectual property security agreement required for Bank
to perfect and maintain a first priority perfected security interest in such
property.
(c)Provide written notice to Bank within ten (10) days of entering or becoming
bound by any Restricted License (other than over-the-counter software that is
commercially available to the public). Borrower shall take such commercially
reasonable steps as Bank requests to obtain the consent of, or waiver by, any
person whose consent or waiver is necessary for (i) any Restricted License to be
deemed “Collateral” and for Bank to have a security interest in it that might
otherwise be restricted or prohibited by law or by the terms of any such
Restricted License, whether now existing or entered into in the future, and
(ii) Bank to have the ability in the event of a liquidation of any Collateral to
dispose of such Collateral in accordance with Bank’s rights and remedies under
this Agreement and the other Loan Documents.
6.11    Litigation Cooperation. From the date hereof and continuing through the
termination of this Agreement, make available to Bank, without expense to Bank,
Borrower and its officers, employees and agents and Borrower’s books and
records, to the extent that Bank may deem them reasonably necessary to prosecute
or defend any third-party suit or proceeding instituted by or against Bank with
respect to any Collateral or relating to Borrower.
6.12    Online Banking.
(a)Utilize Bank’s online banking platform for all matters requested by Bank
which shall include, without limitation (and without request by Bank for the
following matters), uploading information pertaining to Accounts and Account
Debtors, requesting approval for exceptions, requesting Credit Extensions (other
than any Credit Extension request made on the Effective Date), and uploading
financial statements and other reports required to be delivered by this
Agreement (including, without limitation, those described in Section 6.2 of this
Agreement).
(b)Comply with the terms of the “Banking Terms and Conditions” and ensure that
all persons utilizing the online banking platform are duly authorized to do so
by an Administrator. Bank shall be entitled to assume the authenticity, accuracy
and completeness on any information, instruction or request for a Credit
Extension submitted via the online banking platform and to further assume that
any submissions or requests made via the online banking platform have been duly
authorized by an Administrator.


6.13    Formation or Acquisition of Subsidiaries. Notwithstanding and without
limiting the negative covenants contained in Sections 7.3 and 7.7 hereof, at the
time that Borrower or any Guarantor forms any direct or indirect Subsidiary or
acquires any direct or indirect Subsidiary after the Effective Date, Borrower or
Guarantor shall (a) cause such new Subsidiary to provide to Bank either a
joinder to this Agreement to become a co-borrower hereunder or a Guaranty,
together with such appropriate financing statements and/or Control Agreements,
all in form and substance reasonably satisfactory to Bank (including being
sufficient to grant Bank a first priority Lien (subject to Permitted Priority
Liens) in and to the assets of such newly formed or acquired Subsidiary),
provided that any such new Subsidiary that is a Foreign Subsidiary shall not be
required to become a co-borrower or a Guarantor; (b) provide to Bank appropriate


19


[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission
Confidential treatment has been requested with respect to portions of this
agreement.




--------------------------------------------------------------------------------




certificates and powers and financing statements, pledging all of the direct or
beneficial ownership interest in such new Subsidiary, in form and substance
reasonably satisfactory to Bank, provided that Borrower shall not be required to
grant or pledge a security interest to Bank in more than sixty-five percent
(65%) of the stock, units or other evidence of ownership held by Borrower in a
Foreign Subsidiary; and (c) provide to Bank all other documentation in form and
substance reasonably satisfactory to Bank, which in its opinion is appropriate
with respect to the execution and delivery of the applicable documentation
referred to above. Any document, agreement, or instrument executed or issued
pursuant to this Section 6.13 shall be a Loan Document.
6.14    Minimum Obligations Outstanding. Maintain at all times from August 31,
2017 through February 28, 2018, outstanding Obligations to Bank of not less than
the lesser of (i) Fifteen Million Dollars ($15,000,000), or (ii) the Borrowing
Base.
6.15    Pledged Collateral. Promptly upon the occurrence and during the
continuance of an Event of Default, Borrower shall provide Bank, in form and
substance satisfactory to Bank, any and all consents, approvals, and waivers
necessary to effect the transfer of any Pledged Collateral (as defined in the
Stock Pledge Agreement) into the name of Bank or a third party specified by Bank
and cause new certificates representing such Pledged Collateral to be issued in
the name of Bank or such third party.
6.16    Further Assurances. Execute any further instruments and take further
action as Bank reasonably requests to perfect or continue Bank’s Lien in the
Collateral or to effect the purposes of this Agreement.
7.    NEGATIVE COVENANTS
Borrower shall not do any of the following without Bank’s prior written consent:
7.1    Dispositions. Convey, sell, lease, transfer, assign, or otherwise dispose
of (collectively, “Transfer”), or permit any of its Subsidiaries to Transfer,
all or any part of its business or property, except for Transfers (a) of
Inventory in the ordinary course of business; (b) of worn-out, surplus or
obsolete Equipment that is, in the reasonable judgment of Borrower, no longer
economically practicable to maintain or useful in the ordinary course of
business of Borrower; (c) consisting of Permitted Liens and Permitted
Investments; (d) consisting of the sale or issuance of any stock of Borrower
permitted under Section 7.2 of this Agreement; (e) consisting of Borrower’s use
or transfer of money or Cash Equivalents in the ordinary course of its business
in a manner that is not prohibited by the terms of this Agreement or the other
Loan Documents; (f) of non-exclusive licenses for the use of the property of
Borrower or its Subsidiaries in the ordinary course of business and licenses
that could not result in a legal transfer of title of the licensed property but
that may be exclusive in respects other than territory and that may be exclusive
as to territory only as to discreet geographical areas outside of the United
States; and (g) in the ordinary course of business not otherwise permitted by
this Section 7.1 not to exceed [***] Dollars ($[***]) in the aggregate in any
fiscal year.
7.2    Changes in Business, Management, Control, or Business Locations.
(a) Engage in or permit any of its Subsidiaries to engage in any business other
than the businesses currently engaged in by Borrower and such Subsidiary, as
applicable, or reasonably related thereto; (b) liquidate or dissolve; or
(c) permit or suffer any Change in Control.
Borrower shall not, without at least twenty (20) days prior written notice to
Bank: (1) add any new domestic offices or business locations, including
warehouses (unless such new domestic office or business location contains less
than [***] Dollars ($[***]) in Borrower’s assets or property) or deliver any
portion of the Collateral valued, individually or in the aggregate, in excess of
[***] Dollars ($[***]) to a bailee at a domestic location other than to a bailee
and at a domestic location already disclosed in the Perfection Certificate
(other than with respect to Collateral in transit or [***]), (2) change its
jurisdiction of organization, (3) change its organizational structure or type,
(4) change its legal name, or (5) change any organizational number (if any)
assigned by its jurisdiction of organization. If Borrower intends to deliver any
portion of the Collateral valued, individually or in the aggregate, in excess of
[***] Dollars ($[***]) to a bailee at a domestic location (and such Collateral
is not Collateral in transit or [***]), and Bank and such bailee are not already
parties to a bailee agreement governing both the Collateral and the domestic
location to which Borrower


20


[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission
Confidential treatment has been requested with respect to portions of this
agreement.




--------------------------------------------------------------------------------




intends to deliver the Collateral, then Borrower shall use commercially
reasonable efforts to cause such bailee to execute and deliver a bailee
agreement in form and substance reasonably satisfactory to Bank.
7.3    Mergers or Acquisitions. Merge or consolidate, or permit any of its
Subsidiaries to merge or consolidate, with any other Person, or acquire, or
permit any of its Subsidiaries to acquire, all or substantially all of the
capital stock or property of another Person (a “Target”) (including, without
limitation, by the formation of any Subsidiary) except where (a) total
consideration including cash and the value of any non-cash consideration, for
all such transactions does not in the aggregate exceed [***] Dollars ($[***]) in
any fiscal year of Borrower; (b) no Event of Default has occurred and is
continuing or would exist after giving effect to the transactions; (c) the
Target shall be in a similar line of business as that of Borrower; (d) the
Target shall be a “going concern”, not involved in any material litigation that
is not fully covered by reserves and/or insurance; (e) no Indebtedness shall be
assumed by Borrower in connection with such transaction other than Permitted
Indebtedness; (f) such acquisition is not a hostile acquisition; (g) after the
consummation of such transaction, either (i) the Borrower is the sole surviving,
controlling, legal entity, (ii) a wholly-owned Subsidiary of Borrower formed in
compliance with Section 6.13 above is the surviving, controlling, legal entity,
or (iii) the Target becomes a wholly-owned Subsidiary of Borrower and complies
with Section 6.13 above; and (h) the Board has approved such transactions. A
Subsidiary may merge or consolidate into another Subsidiary or into Borrower.
7.4    Indebtedness. Create, incur, assume, or be liable for any Indebtedness,
or permit any Subsidiary to do so, other than Permitted Indebtedness.
7.5    Encumbrance. Create, incur, allow, or suffer any Lien on any of its
property, or assign or convey any right to receive income, including the sale of
any Accounts, or permit any of its Subsidiaries to do so, except for Permitted
Liens, permit any Collateral not to be subject to the first priority security
interest granted herein, or enter into any agreement, document, instrument or
other arrangement (except with or in favor of Bank) with any Person which
directly or indirectly prohibits or has the effect of prohibiting Borrower or
any Subsidiary from assigning, mortgaging, pledging, granting a security
interest in or upon, or encumbering any of Borrower’s or any Subsidiary’s
Intellectual Property, except as is otherwise permitted in Section 7.1 hereof
and the definition of “Permitted Liens” herein.
7.6    Maintenance of Collateral Accounts. Maintain any Collateral Account
except pursuant to the terms of Section 6.8(b) hereof.
7.7    Distributions; Investments. (a) Pay any dividends or make any
distribution or payment or redeem, retire or purchase any capital stock,
provided that (i) Borrower may convert any of its convertible securities into
other securities pursuant to the terms of such convertible securities or
otherwise in exchange thereof, (ii) Borrower may pay dividends solely in common
stock; (iii) Borrower may repurchase the stock of former employees, directors,
officers or consultants pursuant to stock repurchase agreements so long as an
Event of Default does not exist at the time of such repurchase and would not
exist after giving effect to such repurchase, provided that the aggregate amount
of all such repurchases does not exceed [***] Dollars ($[***]) per fiscal year
or such greater amount so long as such repurchase is funded by a concurrent
issuance of capital stock or convertible securities, (iv) Borrower may purchase
capital stock or options to acquire such capital stock in an amount not to
exceed [***] Dollars ($[***]) per fiscal year or such greater amount, so long as
such purchase is funded with the proceeds received from a concurrent issuance of
capital stock or convertible securities, (v) Borrower may make purchases of
capital stock in connection with the exercise of stock options or stock
appreciation by way of a cashless exercise, (vi) Borrower may make payments with
respect to capital stock issued to employees, directors, officers or consultants
pursuant to stock option plans or similar employee benefit arrangements entered
into in the ordinary course of business and subject to standard industry
practice, and (vii) Borrower may make purchases of fractional shares of capital
stock arising out of stock dividends, splits or combinations or business
combinations; (b) directly or indirectly make any Investment (including, without
limitation, by the formation of any Subsidiary) other than Permitted
Investments, or permit any of its Subsidiaries to do so; or (c) directly or
indirectly make any Investment in Calix International, or permit Calix
International to have any assets or property, until such time that Calix
International becomes a Secured Guarantor hereunder.


21


[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission
Confidential treatment has been requested with respect to portions of this
agreement.




--------------------------------------------------------------------------------




7.8    Transactions with Affiliates. Directly or indirectly enter into or permit
to exist any material transaction with any Affiliate of Borrower, except for
(a) transactions that are in the ordinary course of Borrower’s business, upon
fair and reasonable terms that are no less favorable to Borrower than would be
obtained in an arm’s length transaction with a non-affiliated Person;
(b) compensation related arrangements in the ordinary course of business or
otherwise approved by the Board or by Bank in writing; (c) transactions
permitted pursuant to Section 7.3; and (d) distributions permitted under
Section 7.7.
7.9    Subordinated Debt. (a) Make or permit any payment on any Subordinated
Debt, except under the terms of the subordination, intercreditor, or other
similar agreement to which such Subordinated Debt is subject, or (b) amend any
provision in any document relating to the Subordinated Debt which would increase
the amount thereof, provide for earlier or greater principal, interest, or other
payments thereon, or adversely affect the subordination thereof to Obligations
owed to Bank (except as otherwise provided for by the terms of the
subordination, intercreditor, or other similar agreement between such Person and
Bank).
7.10    Compliance. Become an “investment company” or a company controlled by an
“investment company”, under the Investment Company Act of 1940, as amended, or
undertake as one of its important activities extending credit to purchase or
carry margin stock (as defined in Regulation U of the Board of Governors of the
Federal Reserve System), or use the proceeds of any Credit Extension for that
purpose; fail to (a) meet the minimum funding requirements of ERISA, (b) permit
a Reportable Event or Prohibited Transaction, as defined in ERISA, to occur;
(c) comply with the Federal Fair Labor Standards Act or violate any other law or
regulation, if such failure could reasonably be expected to have a material
adverse effect on Borrower’s business, or permit any of its Subsidiaries to do
so; withdraw or permit any Subsidiary to withdraw from participation in, permit
partial or complete termination of, or permit the occurrence of any other event
with respect to, any present pension, profit sharing and deferred compensation
plan which could reasonably be expected to result in any liability of Borrower,
including any liability to the Pension Benefit Guaranty Corporation or its
successors or any other governmental agency.
8.    EVENTS OF DEFAULT
Any one of the following shall constitute an event of default (an “Event of
Default”) under this Agreement:
8.1    Payment Default. Borrower fails to (a) make any payment of principal or
interest on any Credit Extension when due, or (b) pay any other Obligations
within three (3) Business Days after such Obligations are due and payable (which
three (3) Business Day cure period shall not apply to payments due on the
Revolving Line Maturity Date). During the cure period, the failure to make or
pay any payment specified under clause (b) hereunder is not an Event of Default
(but no Credit Extension will be made during the cure period);
8.2    Covenant Default.
(a)Borrower fails or neglects to perform any obligation in Sections 3.3(b), 6.2,
6.3, 6.4, 6.5, 6.6, 6.7, 6.8, 6.9, 6.10, 6.12, or 6.14, or violates any covenant
in Section 7; or
(b)Borrower fails or neglects to perform, keep, or observe any other term,
provision, condition, covenant or agreement contained in this Agreement or any
Loan Documents, and as to any default (other than those specified in this
Section 8) under such other term, provision, condition, covenant or agreement
that can be cured, has failed to cure the default within ten (10) Business Days
after the occurrence thereof; provided, however, that if the default cannot by
its nature be cured within the ten (10) Business Day period or cannot after
diligent attempts by Borrower be cured within such ten (10) Business Day period,
and such default is likely to be cured within a reasonable time, then Borrower
shall have an additional period (which shall not in any case exceed thirty (30)
days) to attempt to cure such default, and within such reasonable time period
the failure to cure the default shall not be deemed an Event of Default (but no
Credit Extensions shall be made during such cure period). Cure periods provided
under this section shall not apply, among other things, to financial covenants
or any other covenants set forth in clause (a) above;
8.3    Material Adverse Change. A Material Adverse Change occurs;


22


[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission
Confidential treatment has been requested with respect to portions of this
agreement.




--------------------------------------------------------------------------------




8.4    Attachment; Levy; Restraint on Business.
(a)(i) The service of process seeking to attach, by trustee or similar process,
any funds of Borrower or of any entity under the control of Borrower (including
a Subsidiary) in excess of One Hundred Thousand Dollars ($100,000), or (ii) a
notice of lien or levy is filed against any of Borrower’s assets with a value in
excess of One Hundred Thousand Dollars ($100,000) by any Governmental Authority,
and the same under subclauses (i) and (ii) hereof are not, within ten (10) days
after the occurrence thereof, discharged or stayed (whether through the posting
of a bond or otherwise); provided, however, no Credit Extensions shall be made
during any ten (10) day cure period; or
(b)(i) any material portion of Borrower’s assets is attached, seized, levied on,
or comes into possession of a trustee or receiver, or (ii) any court order
enjoins, restrains, or prevents Borrower from conducting all or any material
part of its business;
8.5    Insolvency. (a) Borrower or any of its Subsidiaries, on a consolidated
basis, is unable to pay its debts (including trade debts) as they become due or
otherwise becomes insolvent; (b) Borrower or any of its Subsidiaries begins an
Insolvency Proceeding; or (c) an Insolvency Proceeding is begun against Borrower
or any of its Subsidiaries and is not dismissed or stayed within forty-five (45)
days (but no Credit Extensions shall be made while any of the conditions
described in clause (a) exist and/or until any Insolvency Proceeding is
dismissed);
8.6    Other Agreements. There is, under any agreement to which Borrower or any
Guarantor is a party with a third party or parties, (a) any default resulting in
a right by such third party or parties, whether or not exercised, to accelerate
the maturity of any Indebtedness in an amount individually or in the aggregate
in excess of Five Hundred Thousand Dollars ($500,000); or (b) any breach or
default by Borrower or Guarantor, the result of which could have a material
adverse effect on Borrower’s or any Guarantor’s business; provided, however,
that the Event of Default under this Section 8.6 caused by the occurrence of a
breach or default under such other agreement shall be cured or waived for
purposes of this Agreement upon Bank receiving written notice from the party
asserting such breach or default of such cure or waiver of the breach or default
under such other agreement, if at the time of such cure or waiver under such
other agreement (x) Bank has not declared an Event of Default under this
Agreement and/or exercised any rights with respect thereto; (y) any such cure or
waiver does not result in an Event of Default under any other provision of this
Agreement or any Loan Document; and (z) in connection with any such cure or
waiver under such other agreement, the terms of any agreement with such third
party are not modified or amended in any manner which could in the good faith
business judgment of Bank be materially less advantageous to Borrower or any
Guarantor;
8.7    Judgments; Penalties. One or more fines, penalties or final judgments,
orders or decrees for the payment of money in an amount, individually or in the
aggregate, of at least Five Hundred Thousand Dollars ($500,000) (not covered by
independent third-party insurance as to which liability has been accepted by
such insurance carrier) shall be rendered against Borrower by any Governmental
Authority, and the same are not, within ten (10) days after the entry,
assessment or issuance thereof, discharged, satisfied, or paid, or after
execution thereof, stayed or bonded pending appeal, or such judgments are not
discharged prior to the expiration of any such stay (provided that no Credit
Extensions will be made prior to the satisfaction, payment, discharge, stay, or
bonding of such fine, penalty, judgment, order or decree);
8.8    Misrepresentations. Borrower or any Person acting for Borrower makes any
representation, warranty, or other statement now or later in this Agreement, any
Loan Document or in any writing delivered to Bank or to induce Bank to enter
this Agreement or any Loan Document, and such representation, warranty, or other
statement is incorrect in any material respect when made;
8.9    Subordinated Debt. Any document, instrument, or agreement evidencing any
Subordinated Debt shall for any reason be revoked or invalidated or otherwise
cease to be in full force and effect, in each case other than pursuant to its
terms, any Person shall be in breach thereof or contest in any manner the
validity or enforceability thereof or deny that it has any further liability or
obligation thereunder, or the Obligations shall for any reason be subordinated
or shall not have the priority contemplated by this Agreement or any applicable
subordination or intercreditor agreement;


23


[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission
Confidential treatment has been requested with respect to portions of this
agreement.




--------------------------------------------------------------------------------




8.10    Guaranty. (a) Any guaranty of any Obligations terminates or ceases for
any reason to be in full force and effect; (b) any Guarantor does not perform
any obligation or covenant under any guaranty of the Obligations; (c) any
circumstance described in Sections 8.3, 8.4, 8.5, 8.6, 8.7, or 8.8 of this
Agreement occurs with respect to any Guarantor, (d) the death, liquidation,
winding up, or termination of existence of any Guarantor; or (e)(i) a material
impairment in the perfection or priority of Bank’s Lien in the collateral
provided by Guarantor or in the value of such collateral or (ii) a material
adverse change in the general affairs, management, results of operation,
condition (financial or otherwise) or the prospect of repayment of the
Obligations occurs with respect to any Guarantor; or
8.11    Governmental Approvals. Any Governmental Approval shall have been
(a) revoked, rescinded, suspended, modified in an adverse manner or not renewed
in the ordinary course for a full term or (b) subject to any decision by a
Governmental Authority that designates a hearing with respect to any
applications for renewal of any of such Governmental Approval or that could
result in the Governmental Authority taking any of the actions described in
clause (a) above, and such decision or such revocation, rescission, suspension,
modification or non-renewal (i) causes, or could reasonably be expected to
cause, a Material Adverse Change, or (ii) adversely affects the legal
qualifications of Borrower or any of its Subsidiaries to hold such Governmental
Approval in any applicable jurisdiction and such revocation, rescission,
suspension, modification or non-renewal could reasonably be expected to affect
the status of or legal qualifications of Borrower or any of its Subsidiaries to
hold any Governmental Approval in any other jurisdiction.
9.    BANK’S RIGHTS AND REMEDIES
9.1    Rights and Remedies. Upon the occurrence and during the continuance of an
Event of Default, Bank may, without notice or demand, do any or all of the
following:
(a)declare all Obligations immediately due and payable (but if an Event of
Default described in Section 8.5 occurs all Obligations are immediately due and
payable without any action by Bank);
(b)stop advancing money or extending credit for Borrower’s benefit under this
Agreement or under any other agreement between Borrower and Bank;
(c)demand that Borrower (i) deposit cash with Bank in an amount equal to at
least (A) [***] percent ([***]%) of the Dollar Equivalent of the aggregate face
amount of all Letters of Credit denominated in Dollars remaining undrawn, and
(B) [***] percent ([***]%) of the Dollar Equivalent of the aggregate face amount
of all Letters of Credit denominated in a Foreign Currency remaining undrawn
(plus, in each case, all interest, fees, and costs due or to become due in
connection therewith (as estimated by Bank in its good faith business
judgment)), to secure all of the Obligations relating to such Letters of Credit,
as collateral security for the repayment of any future drawings under such
Letters of Credit, and Borrower shall forthwith deposit and pay such amounts,
and (ii) pay in advance all letter of credit fees scheduled to be paid or
payable over the remaining term of any Letters of Credit;
(d)terminate any FX Contracts;
(e)verify the amount of, demand payment of and performance under, and collect
any Accounts and General Intangibles, settle or adjust disputes and claims
directly with Account Debtors for amounts on terms and in any order that Bank
considers advisable, and notify any Person owing Borrower money of Bank’s
security interest in such funds. Borrower shall collect all payments in trust
for Bank and, if requested by Bank, immediately deliver the payments to Bank in
the form received from the Account Debtor, with proper endorsements for deposit;
(f)make any payments and do any acts it considers necessary or reasonable to
protect the Collateral and/or its security interest in the Collateral. Borrower
shall assemble the Collateral if Bank requests and make it available as Bank
designates. Bank may enter premises where the Collateral is located, take and
maintain possession of any part of the Collateral, and pay, purchase, contest,
or compromise any Lien which appears to be prior or superior to its security
interest and pay all expenses incurred. Borrower grants Bank a license to enter
and occupy any of its premises, without charge, to exercise any of Bank’s rights
or remedies;


24


[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission
Confidential treatment has been requested with respect to portions of this
agreement.




--------------------------------------------------------------------------------




(g)apply to the Obligations any (i) balances and deposits of Borrower it holds,
or (ii) amount held by Bank owing to or for the credit or the account of
Borrower;
(h)ship, reclaim, recover, store, finish, maintain, repair, prepare for sale,
advertise for sale, and sell the Collateral. Bank is hereby granted a
non-exclusive, royalty-free license or other right to use, without charge,
Borrower’s labels, Patents, Copyrights, mask works, rights of use of any name,
trade secrets, trade names, Trademarks, and advertising matter, or any similar
property as it pertains to the Collateral, in completing production of,
advertising for sale, and selling any Collateral and, in connection with Bank’s
exercise of its rights under this Section 9.1, Borrower’s rights under all
licenses and all franchise agreements inure to Bank’s benefit;
(i)place a “hold” on any account maintained with Bank and/or deliver a notice of
exclusive control, any entitlement order, or other directions or instructions
pursuant to any Control Agreement or similar agreements providing control of any
Collateral;
(j)demand and receive possession of Borrower’s Books; and
(k)exercise all rights and remedies available to Bank under the Loan Documents
or at law or equity, including all remedies provided under the Code (including
disposal of the Collateral pursuant to the terms thereof).
9.2    Power of Attorney. Borrower hereby irrevocably appoints Bank as its
lawful attorney-in-fact, exercisable following the occurrence and during the
continuance of an Event of Default, to: (a) endorse Borrower’s name on any
checks, payment instruments, or other forms of payment or security; (b) sign
Borrower’s name on any invoice or bill of lading for any Account or drafts
against Account Debtors; (c) demand, collect, sue, and give releases to any
Account Debtor for monies due, settle and adjust disputes and claims about the
Accounts directly with Account Debtors, and compromise, prosecute, or defend any
action, claim, case, or proceeding about any Collateral (including filing a
claim or voting a claim in any bankruptcy case in Bank’s or Borrower’s name, as
Bank chooses); (d) make, settle, and adjust all claims under Borrower’s
insurance policies; (e) pay, contest or settle any Lien, charge, encumbrance,
security interest, or other claim in or to the Collateral, or any judgment based
thereon, or otherwise take any action to terminate or discharge the same; and
(f) transfer the Collateral into the name of Bank or a third party as the Code
permits. Borrower hereby appoints Bank as its lawful attorney-in-fact to sign
Borrower’s name on any documents necessary to perfect or continue the perfection
of Bank’s security interest in the Collateral regardless of whether an Event of
Default has occurred until all Obligations (other than inchoate indemnity
obligations) have been satisfied in full and the Loan Documents have been
terminated. Bank’s foregoing appointment as Borrower’s attorney in fact, and all
of Bank’s rights and powers, coupled with an interest, are irrevocable until all
Obligations (other than inchoate indemnity obligations) have been fully repaid
and performed and the Loan Documents have been terminated.
9.3    Protective Payments. If Borrower fails to obtain the insurance called for
by Section 6.7 or fails to pay any premium thereon or fails to pay any other
amount which Borrower is obligated to pay under this Agreement or any other Loan
Document or which may be required to preserve the Collateral, Bank may obtain
such insurance or make such payment, and all amounts so paid by Bank are Bank
Expenses and immediately due and payable, bearing interest at the then highest
rate applicable to the Obligations, and secured by the Collateral. Bank will
make reasonable efforts to provide Borrower with notice of Bank obtaining such
insurance at the time it is obtained or within a reasonable time thereafter. No
payments by Bank are deemed an agreement to make similar payments in the future
or Bank’s waiver of any Event of Default.
9.4    Application of Payments and Proceeds Upon Default. If an Event of Default
has occurred and is continuing, Bank shall have the right to apply in any order
any funds in its possession, whether from Borrower account balances, payments,
proceeds realized as the result of any collection of Accounts or other
disposition of the Collateral, or otherwise, to the Obligations. Bank shall pay
any surplus to Borrower by credit to the Designated Deposit Account or to other
Persons legally entitled thereto; Borrower shall remain liable to Bank for any
deficiency. If Bank, directly or indirectly, enters into a deferred payment or
other credit transaction with any purchaser at any sale of Collateral, Bank
shall have the option, exercisable at any time, of either reducing the
Obligations by the principal amount of the purchase price or deferring the
reduction of the Obligations until the actual receipt by Bank of cash therefor.


25


[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission
Confidential treatment has been requested with respect to portions of this
agreement.




--------------------------------------------------------------------------------




9.5    Bank’s Liability for Collateral. So long as Bank complies with reasonable
banking practices regarding the safekeeping of the Collateral in the possession
or under the control of Bank, Bank shall not be liable or responsible for:
(a) the safekeeping of the Collateral; (b) any loss or damage to the Collateral;
(c) any diminution in the value of the Collateral; or (d) any act or default of
any carrier, warehouseman, bailee, or other Person. Borrower bears all risk of
loss, damage or destruction of the Collateral.
9.6    No Waiver; Remedies Cumulative. Bank’s failure, at any time or times, to
require strict performance by Borrower of any provision of this Agreement or any
other Loan Document shall not waive, affect, or diminish any right of Bank
thereafter to demand strict performance and compliance herewith or therewith. No
waiver hereunder shall be effective unless signed by the party granting the
waiver and then is only effective for the specific instance and purpose for
which it is given. Bank’s rights and remedies under this Agreement and the other
Loan Documents are cumulative. Bank has all rights and remedies provided under
the Code, by law, or in equity. Bank’s exercise of one right or remedy is not an
election and shall not preclude Bank from exercising any other remedy under this
Agreement or other remedy available at law or in equity, and Bank’s waiver of
any Event of Default is not a continuing waiver. Bank’s delay in exercising any
remedy is not a waiver, election, or acquiescence.
9.7    Demand Waiver. Borrower waives demand, notice of default or dishonor,
notice of payment and nonpayment, notice of any default, nonpayment at maturity,
release, compromise, settlement, extension, or renewal of accounts, documents,
instruments, chattel paper, and guarantees held by Bank on which Borrower is
liable.
10.    NOTICES
All notices, consents, requests, approvals, demands, or other communication by
any party to this Agreement or any other Loan Document must be in writing and
shall be deemed to have been validly served, given, or delivered: (a) upon the
earlier of actual receipt and three (3) Business Days after deposit in the U.S.
mail, first class, registered or certified mail return receipt requested, with
proper postage prepaid; (b) upon transmission, when sent by electronic mail;
(c) one (1) Business Day after deposit with a reputable overnight courier with
all charges prepaid; or (d) when delivered, if hand-delivered by messenger, all
of which shall be addressed to the party to be notified and sent to the address,
or email address indicated below. Bank or Borrower may change its mailing or
electronic mail address by giving the other party written notice thereof in
accordance with the terms of this Section 10
If to Borrower:
Calix, Inc.
1035 N. McDowell Blvd
Petaluma, California 94954
Attn: Chief Financial Officer

with a copy to:
Calix, Inc.
1035 N. McDowell Blvd.
Petaluma, California 94954
Attn: Legal Department
Email: Suzanne.tom@calix.com

If to Bank:
Silicon Valley Bank
Stephen Chang, Vice President
555 Mission Street, Suite 900
San Francisco, California 94105
Telephone: (415) 764-3163
Email: schang@svb.com

11.    CHOICE OF LAW, VENUE, JURY TRIAL WAIVER AND JUDICIAL REFERENCE
Except as otherwise expressly provided in any of the Loan Documents, California
law governs the Loan Documents without regard to principles of conflicts of law.
Borrower and Bank each submit to the exclusive jurisdiction of the State and
Federal courts in Santa Clara County, California; provided, however, that
nothing in this Agreement


26


[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission
Confidential treatment has been requested with respect to portions of this
agreement.




--------------------------------------------------------------------------------




shall be deemed to operate to preclude Bank from bringing suit or taking other
legal action in any other jurisdiction to realize on the Collateral or any other
security for the Obligations, or to enforce a judgment or other court order in
favor of Bank. Borrower expressly submits and consents in advance to such
jurisdiction in any action or suit commenced in any such court, and Borrower
hereby waives any objection that it may have based upon lack of personal
jurisdiction, improper venue, or forum non conveniens and hereby consents to the
granting of such legal or equitable relief as is deemed appropriate by such
court. Borrower hereby waives personal service of the summons, complaints, and
other process issued in such action or suit and agrees that service of such
summons, complaints, and other process may be made by registered or certified
mail addressed to Borrower at the address set forth in, or subsequently provided
by Borrower in accordance with, Section 10 of this Agreement and that service so
made shall be deemed completed upon the earlier to occur of Borrower’s actual
receipt thereof or three (3) days after deposit in the U.S. mails, proper
postage prepaid.
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, BORROWER AND BANK EACH WAIVE
THEIR RIGHT TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION ARISING OUT OF OR
BASED UPON THIS AGREEMENT, THE LOAN DOCUMENTS OR ANY CONTEMPLATED TRANSACTION,
INCLUDING CONTRACT, TORT, BREACH OF DUTY AND ALL OTHER CLAIMS. THIS WAIVER IS A
MATERIAL INDUCEMENT FOR BOTH PARTIES TO ENTER INTO THIS AGREEMENT. EACH PARTY
HAS REVIEWED THIS WAIVER WITH ITS COUNSEL.
WITHOUT INTENDING IN ANY WAY TO LIMIT THE PARTIES’ AGREEMENT TO WAIVE THEIR
RESPECTIVE RIGHT TO A TRIAL BY JURY, if the above waiver of the right to a trial
by jury is not enforceable, the parties hereto agree that any and all disputes
or controversies of any nature between them arising at any time shall be decided
by a reference to a private judge, mutually selected by the parties (or, if they
cannot agree, by the Presiding Judge of the Santa Clara County, California
Superior Court) appointed in accordance with California Code of Civil Procedure
Section 638 (or pursuant to comparable provisions of federal law if the dispute
falls within the exclusive jurisdiction of the federal courts), sitting without
a jury, in Santa Clara County, California; and the parties hereby submit to the
jurisdiction of such court. The reference proceedings shall be conducted
pursuant to and in accordance with the provisions of California Code of Civil
Procedure Sections 638 through 645.1, inclusive. The private judge shall have
the power, among others, to grant provisional relief, including without
limitation, entering temporary restraining orders, issuing preliminary and
permanent injunctions and appointing receivers. All such proceedings shall be
closed to the public and confidential and all records relating thereto shall be
permanently sealed. If during the course of any dispute, a party desires to seek
provisional relief, but a judge has not been appointed at that point pursuant to
the judicial reference procedures, then such party may apply to the Santa Clara
County, California Superior Court for such relief. The proceeding before the
private judge shall be conducted in the same manner as it would be before a
court under the rules of evidence applicable to judicial proceedings. The
parties shall be entitled to discovery which shall be conducted in the same
manner as it would be before a court under the rules of discovery applicable to
judicial proceedings. The private judge shall oversee discovery and may enforce
all discovery rules and orders applicable to judicial proceedings in the same
manner as a trial court judge. The parties agree that the selected or appointed
private judge shall have the power to decide all issues in the action or
proceeding, whether of fact or of law, and shall report a statement of decision
thereon pursuant to California Code of Civil Procedure Section 644(a). Nothing
in this paragraph shall limit the right of any party at any time to exercise
self-help remedies, foreclose against collateral, or obtain provisional
remedies. The private judge shall also determine all issues relating to the
applicability, interpretation, and enforceability of this paragraph.
This Section 11 shall survive the termination of this Agreement.
12.    GENERAL PROVISIONS
12.1    Termination Prior to Maturity Date; Survival. All covenants,
representations and warranties made in this Agreement shall continue in full
force until this Agreement has terminated pursuant to its terms and all
Obligations (other than inchoate indemnity obligations) have been satisfied. So
long as Borrower has satisfied the Obligations (other than inchoate indemnity
obligations, and any other obligations which, by their terms, are to survive the
termination of this Agreement, and any Obligations under Bank Services
Agreements that are cash collateralized in accordance with Section 4.1 of this
Agreement), this Agreement may be terminated prior to the Revolving Line
Maturity Date by


27


[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission
Confidential treatment has been requested with respect to portions of this
agreement.




--------------------------------------------------------------------------------




Borrower, effective three (3) Business Days after written notice of termination
is given to Bank. Those obligations that are expressly specified in this
Agreement as surviving this Agreement’s termination shall continue to survive
notwithstanding this Agreement’s termination.
12.2    Successors and Assigns. This Agreement binds and is for the benefit of
the successors and permitted assigns of each party. Borrower may not assign this
Agreement or any rights or obligations under it without Bank’s prior written
consent (which may be granted or withheld in Bank’s discretion). Bank has the
right, without the consent of or notice to Borrower, to sell, transfer, assign,
negotiate, or grant participation in all or any part of, or any interest in,
Bank’s obligations, rights, and benefits under this Agreement and the other Loan
Documents. Notwithstanding the foregoing, so long as no Event of Default shall
have occurred and is continuing, Bank shall not assign its interest in the Loan
Documents to any Person who in the reasonable estimation of Bank is (a) a direct
competitor of Borrower, whether as an operating company or direct or indirect
parent with voting control over such operating company, or (b) a vulture fund or
distressed debt fund.
12.3    Indemnification. Borrower agrees to indemnify, defend and hold Bank and
its directors, officers, employees, agents, attorneys, or any other Person
affiliated with or representing Bank (each, an “Indemnified Person”) harmless
against: (i) all obligations, demands, claims, and liabilities (collectively,
“Claims”) claimed or asserted by any other party in connection with the
transactions contemplated by the Loan Documents; and (ii) all losses or expenses
(including Bank Expenses) in any way suffered, incurred, or paid by such
Indemnified Person as a result of, following from, consequential to, or arising
from transactions between Bank and Borrower (including reasonable attorneys’
fees and expenses), except for Claims and/or losses directly caused by such
Indemnified Person’s gross negligence or willful misconduct.
This Section 12.3 shall survive until all statutes of limitation with respect to
the Claims, losses, and expenses for which indemnity is given shall have run.
12.4    Time of Essence. Time is of the essence for the performance of all
Obligations in this Agreement.
12.5    Severability of Provisions. Each provision of this Agreement is
severable from every other provision in determining the enforceability of any
provision.
12.6    Correction of Loan Documents. Bank may correct patent errors and fill in
any blanks in the Loan Documents consistent with the agreement of the parties so
long as Bank provides Borrower with written notice of such correction..
12.7    Amendments in Writing; Waiver; Integration. No purported amendment or
modification of any Loan Document, or waiver, discharge or termination of any
obligation under any Loan Document, shall be enforceable or admissible unless,
and only to the extent, expressly set forth in a writing signed by the party
against which enforcement or admission is sought. Without limiting the
generality of the foregoing, no oral promise or statement, nor any action,
inaction, delay, failure to require performance or course of conduct shall
operate as, or evidence, an amendment, supplement or waiver or have any other
effect on any Loan Document. Any waiver granted shall be limited to the specific
circumstance expressly described in it, and shall not apply to any subsequent or
other circumstance, whether similar or dissimilar, or give rise to, or evidence,
any obligation or commitment to grant any further waiver. The Loan Documents
represent the entire agreement about this subject matter and supersede prior
negotiations or agreements. All prior agreements, understandings,
representations, warranties, and negotiations between the parties about the
subject matter of the Loan Documents merge into the Loan Documents.
12.8    Counterparts. This Agreement may be executed in any number of
counterparts and by different parties on separate counterparts, each of which,
when executed and delivered, is an original, and all taken together, constitute
one Agreement.
12.9    Confidentiality. In handling any confidential information, Bank shall
exercise the same degree of care that it exercises for its own proprietary
information, but disclosure of information may be made: (a) to Bank’s
Subsidiaries or Affiliates (such Subsidiaries and Affiliates, together with
Bank, collectively, “Bank Entities”); (b) to


28


[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission
Confidential treatment has been requested with respect to portions of this
agreement.




--------------------------------------------------------------------------------




prospective transferees or purchasers of any interest in the Credit Extensions
(provided, however, Bank shall use its best efforts to obtain any prospective
transferee’s or purchaser’s agreement to the terms of this provision); (c) as
required by law, regulation, subpoena, or other order; (d) to Bank’s regulators
or as otherwise required in connection with Bank’s examination or audit; (e) as
Bank considers appropriate in exercising remedies under the Loan Documents; and
(f) to third-party service providers of Bank so long as such service providers
have executed a confidentiality agreement with Bank with terms no less
restrictive than those contained herein. Confidential information does not
include information that is either: (i) in the public domain or in Bank’s
possession when disclosed to Bank, or becomes part of the public domain (other
than as a result of its disclosure by Bank in violation of this Agreement) after
disclosure to Bank; or (ii) disclosed to Bank by a third party, if Bank does not
know that the third party is prohibited from disclosing the information.
Bank Entities may use anonymous forms of confidential information for aggregate
datasets, for analyses or reporting, and for any other uses not expressly
prohibited in writing by Borrower. The provisions of the immediately preceding
sentence shall survive the termination of this Agreement.
12.10    Attorneys’ Fees, Costs and Expenses. In any action or proceeding
between Borrower and Bank arising out of or relating to the Loan Documents, the
prevailing party shall be entitled to recover its reasonable attorneys’ fees and
other costs and expenses incurred, in addition to any other relief to which it
may be entitled.
12.11    Electronic Execution of Documents. The words “execution,” “signed,”
“signature” and words of like import in any Loan Document shall be deemed to
include electronic signatures or the keeping of records in electronic form, each
of which shall be of the same legal effect, validity and enforceability as a
manually executed signature or the use of a paper-based recordkeeping systems,
as the case may be, to the extent and as provided for in any applicable law,
including, without limitation, any state law based on the Uniform Electronic
Transactions Act.
12.12    Right of Setoff. Borrower hereby grants to Bank a Lien and a right of
setoff as security for all Obligations to Bank, whether now existing or
hereafter arising upon and against all deposits, credits, collateral and
property, now or hereafter in the possession, custody, safekeeping or control of
Bank or any entity under the control of Bank (including a subsidiary of Bank) or
in transit to any of them. At any time after the occurrence and during the
continuance of an Event of Default, without demand or notice, Bank may setoff
the same or any part thereof and apply the same to any liability or Obligation
of Borrower even though unmatured and regardless of the adequacy of any other
collateral securing the Obligations. ANY AND ALL RIGHTS TO REQUIRE BANK TO
EXERCISE ITS RIGHTS OR REMEDIES WITH RESPECT TO ANY OTHER COLLATERAL WHICH
SECURES THE OBLIGATIONS, PRIOR TO EXERCISING ITS RIGHT OF SETOFF WITH RESPECT TO
SUCH DEPOSITS, CREDITS OR OTHER PROPERTY OF BORROWER, ARE HEREBY KNOWINGLY,
VOLUNTARILY AND IRREVOCABLY WAIVED.
12.13    Captions. The headings used in this Agreement are for convenience only
and shall not affect the interpretation of this Agreement.
12.14    Construction of Agreement. The parties mutually acknowledge that they
and their attorneys have participated in the preparation and negotiation of this
Agreement. In cases of uncertainty this Agreement shall be construed without
regard to which of the parties caused the uncertainty to exist.
12.15    Relationship. The relationship of the parties to this Agreement is
determined solely by the provisions of this Agreement. The parties do not intend
to create any agency, partnership, joint venture, trust, fiduciary or other
relationship with duties or incidents different from those of parties to an
arm’s-length contract.
12.16    Third Parties. Nothing in this Agreement, whether express or implied,
is intended to: (a) confer any benefits, rights or remedies under or by reason
of this Agreement on any persons other than the express parties to it and their
respective permitted successors and assigns; (b) relieve or discharge the
obligation or liability of any person not an express party to this Agreement; or
(c) give any person not an express party to this Agreement any right of
subrogation or action against any party to this Agreement.


29


[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission
Confidential treatment has been requested with respect to portions of this
agreement.




--------------------------------------------------------------------------------




13.    DEFINITIONS
13.1    Definitions. As used in the Loan Documents, the word “shall” is
mandatory, the word “may” is permissive, the word “or” is not exclusive, the
words “includes” and “including” are not limiting, the singular includes the
plural, and numbers denoting amounts that are set off in brackets are negative.
As used in this Agreement, the following capitalized terms have the following
meanings:
“Account” is, as to any Person, any “account” of such Person as “account” is
defined in the Code with such additions to such term as may hereafter be made,
and includes, without limitation, all accounts receivable and other sums owing
to such Person.
“Account Debtor” is any “account debtor” as defined in the Code with such
additions to such term as may hereafter be made.
“Additional Costs” is defined in Section 3.7.
“Adjusted Quick Ratio” is the ratio of (a) Quick Assets to (b) (i) Current
Liabilities, plus (ii) all outstanding Obligations to Bank, minus (iii) the
current portion of Deferred Revenue.
“Administrator” is an individual that is named:
(a)     as an “Administrator” in the “SVB Online Services” form completed by
Borrower with the authority to determine who will be authorized to use SVB
Online Services (as defined in the “Banking Terms and Conditions”) on behalf of
Borrower; and
(b)     as an Authorized Signer of Borrower in an approval by the Board.
“Advance” or “Advances” means a revolving credit loan (or revolving credit
loans) under the Revolving Line, including Formula Advances and Non-Formula
Advances.
“Affiliate” is, with respect to any Person, each other Person that owns or
controls directly or indirectly the Person, any Person that controls or is
controlled by or is under common control with the Person, and each of that
Person’s senior executive officers, directors, partners and, for any Person that
is a limited liability company, that Person’s managers and members. For purposes
of the definition of (i) Eligible Accounts, Affiliate shall include a Specified
Affiliate, and (ii) Quick Assets, Affiliate shall include Bank’s joint venture
partner in the People’s Republic of China).
“Agreement” is defined in the preamble hereof.
“Authorized Signer” is any individual listed in Borrower’s Borrowing Resolution
who is authorized to execute the Loan Documents, including making (and executing
if applicable) any Credit Extension request, on behalf of Borrower.
“Availability Amount” is (a) the lesser of (i) the Revolving Line or (ii) the
amount available under the Borrowing Base, minus (b) the aggregate Dollar
Equivalent amount of all outstanding Letters of Credit (including drawn but
unreimbursed Letters of Credit) plus an amount equal to the Letter of Credit
Reserve, and minus (c) the outstanding principal balance of any Formula
Advances.
“Bank” is defined in the preamble hereof.
“Bank Entities” is defined in Section 12.9.
“Bank Expenses” are all audit fees and expenses, costs, and expenses (including
reasonable attorneys’ fees and expenses) for preparing, amending, negotiating,
administering, defending and enforcing the Loan Documents


30


[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission
Confidential treatment has been requested with respect to portions of this
agreement.




--------------------------------------------------------------------------------




(including, without limitation, those incurred in connection with appeals or
Insolvency Proceedings) or otherwise incurred with respect to Borrower or any
Guarantor.
“Bank Services” are any products, credit services, and/or financial
accommodations previously, now, or hereafter provided to Borrower or any of its
Subsidiaries by Bank or any Bank Affiliate, including, without limitation, any
letters of credit, cash management services (including, without limitation,
merchant services, direct deposit of payroll, business credit cards, and check
cashing services), interest rate swap arrangements, and foreign exchange
services as any such products or services may be identified in Bank’s various
agreements related thereto (each, a “Bank Services Agreement”) and shall
include, without limitation, any Letters of Credit pursuant to Section 2.3.
“Bank Services Agreement” is defined in the definition of Bank Services.
“Board” is Borrower’s board of directors.
“Borrower” is defined in the preamble hereof.
“Borrower’s Books” are all Borrower’s books and records including ledgers,
federal and state tax returns, records regarding Borrower’s assets or
liabilities, the Collateral, business operations or financial condition, and all
computer programs or storage or any equipment containing such information.
“Borrowing Base” is (a) eighty percent (80%) of Eligible Accounts (other than
Eligible [***] Accounts and Eligible Foreign Accounts), plus (b) the lesser of
(i) seventy percent (70%) of Eligible Foreign Accounts billed and/or payable in
Dollars plus sixty-five percent (65%) of Eligible Foreign Accounts billed and/or
payable in Euros, Pounding Sterling, or Canadian Dollars, or (ii) [***] Dollars
($[***]), plus (c) [***] percent ([**]%) of Eligible [***] Accounts, provided
Eligible [***] Accounts shall only be included in the Borrowing Base from the
Effective Date through February 1, 2018, as determined by Bank from Borrower’s
most recent Borrowing Base Report (and as may subsequently be updated by Bank
based upon information received by Bank including, without limitation, Accounts
that are paid and/or billed following the date of the Borrowing Base Report);
provided, however, that Bank has the right to decrease the foregoing percentages
in its good faith business judgment to mitigate the impact of events,
conditions, contingencies, or risks which may adversely affect the Collateral or
its value after the Effective Date.
“Borrowing Base Report” is that certain report of the value of certain
Collateral in the form specified by Bank to Borrower from time to time.
“Borrowing Resolutions” are, with respect to any Person, those resolutions
adopted by such Person’s board of directors (and, if required under the terms of
such Person’s Operating Documents, stockholders) and delivered by such Person to
Bank approving the Loan Documents to which such Person is a party and the
transactions contemplated thereby, together with a certificate executed by its
secretary on behalf of such Person certifying (a) such Person has the authority
to execute, deliver, and perform its obligations under each of the Loan
Documents to which it is a party, (b) that set forth as a part of or attached as
an exhibit to such certificate is a true, correct, and complete copy of the
resolutions then in full force and effect authorizing and ratifying the
execution, delivery, and performance by such Person of the Loan Documents to
which it is a party, (c) the name(s) of the Person(s) authorized to execute the
Loan Documents, including making (and executing if applicable) any Credit
Extension request, on behalf of such Person, together with a sample of the true
signature(s) of such Person(s), and (d) that Bank may conclusively rely on such
certificate unless and until such Person shall have delivered to Bank a further
certificate canceling or amending such prior certificate.
“Business Day” is any day that is not a Saturday, Sunday or a day on which Bank
is closed, except that if any determination of a “Business Day” shall relate to
a LIBOR Advance, the term “Business Day” shall also mean a day on which dealings
are carried on in the London interbank market.
“Calix International” is CALIX INTERNATIONAL, INC., a Delaware corporation, its
successors and assigns.


31


[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission
Confidential treatment has been requested with respect to portions of this
agreement.




--------------------------------------------------------------------------------




“Canadian Dollars” means the lawful money of Canada.
“Cash Collateral Account” is defined in Section 6.3(c).
“Cash Equivalents” means (a) marketable direct obligations issued or
unconditionally guaranteed by the United States or any agency or any State
thereof having maturities of not more than one (1) year from the date of
acquisition; (b) commercial paper maturing no more than one (1) year after its
creation and having the highest rating from either Standard & Poor’s Ratings
Group or Moody’s Investors Service, Inc.; (c) Bank’s certificates of deposit
issued maturing no more than one (1) year after issue; (d) money market funds at
least ninety-five percent (95%) of the assets of which constitute Cash
Equivalents of the kinds described in clauses (a) through (c) of this
definition; and (e) any other investments held with Bank or any of Bank’s
Affiliates.
“Change in Control” means (a) at any time, any “person” or “group” (as such
terms are used in Sections 13(d) and 14(d) of the Exchange Act), shall become,
or obtain rights (whether by means of warrants, options or otherwise) to become,
the “beneficial owner” (as defined in Rules 13(d)-3 and 13(d)‑5 under the
Exchange Act), directly or indirectly, of thirty-five percent (35%) or more of
the ordinary voting power for the election of directors of Borrower (determined
on a fully diluted basis) other than by the sale of Borrower’s equity securities
in a public offering or to venture capital or private equity investors so long
as Borrower identifies to Bank the venture capital or private equity investors
at least seven (7) Business Days prior to the closing of the transaction and
provides to Bank a description of the material terms of the transaction;
(b) during any period of twelve (12) consecutive months, a majority of the
members of the board of directors or other equivalent governing body of Borrower
cease to be composed of individuals (i) who were members of that board or
equivalent governing body on the first day of such period, (ii) whose election
or nomination to that board or equivalent governing body was approved by
individuals referred to in clause (i) above constituting at the time of such
election or nomination at least a majority of that board or equivalent governing
body or (iii) whose election or nomination to that board or other equivalent
governing body was approved by individuals referred to in clauses (i) and (ii)
above constituting at the time of such election or nomination at least a
majority of that board or equivalent governing body; or (c) at any time,
Borrower shall cease to own and control, of record and beneficially, directly or
indirectly, one hundred percent (100.0%) of each class of outstanding capital
stock of each Subsidiary of Borrower (unless such Subsidiary is dissolved or
merged into Borrower or a Guarantor) free and clear of all Liens (except Liens
created by this Agreement).
“Claims” is defined in Section 12.3.
“Code” is the Uniform Commercial Code, as the same may, from time to time, be
enacted and in effect in the State of California; provided, that, to the extent
that the Code is used to define any term herein or in any Loan Document and such
term is defined differently in different Articles or Divisions of the Code, the
definition of such term contained in Article or Division 9 shall govern;
provided further, that in the event that, by reason of mandatory provisions of
law, any or all of the attachment, perfection, or priority of, or remedies with
respect to, Bank’s Lien on any Collateral is governed by the Uniform Commercial
Code in effect in a jurisdiction other than the State of California, the term
“Code” shall mean the Uniform Commercial Code as enacted and in effect in such
other jurisdiction solely for purposes of the provisions thereof relating to
such attachment, perfection, priority, or remedies and for purposes of
definitions relating to such provisions.
“Collateral” is any and all properties, rights and assets of Borrower described
on Exhibit A.
“Collateral Account” is any Deposit Account, Securities Account, or Commodity
Account.
“Commitment Fee” is defined in Section 2.6(a).
“Commitment Increase Request” is defined in Section 2.2(c).
“Commodity Account” is any “commodity account” as defined in the Code with such
additions to such term as may hereafter be made.


32


[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission
Confidential treatment has been requested with respect to portions of this
agreement.




--------------------------------------------------------------------------------




“Compliance Certificate” is that certain certificate in the form attached hereto
as Exhibit B.
“Contingent Obligation” is, for any Person, any direct or indirect liability,
contingent or not, of that Person for (a) any indebtedness, lease, dividend,
letter of credit or other obligation of another such as an obligation, in each
case, directly or indirectly guaranteed, endorsed, co made, discounted or sold
with recourse by that Person, or for which that Person is directly or indirectly
liable; (b) any obligations for undrawn letters of credit for the account of
that Person; and (c) all obligations from any interest rate, currency or
commodity swap agreement, interest rate cap or collar agreement, or other
agreement or arrangement designated to protect a Person against fluctuation in
interest rates, currency exchange rates or commodity prices; but “Contingent
Obligation” does not include endorsements in the ordinary course of business.
The amount of a Contingent Obligation is the stated or determined amount of the
primary obligation for which the Contingent Obligation is made or, if not
determinable, the maximum reasonably anticipated liability for it determined by
the Person in good faith; but the amount may not exceed the maximum of the
obligations under any guarantee or other support arrangement.
“Continuation Date” means any date on which Borrower continues a LIBOR Advance
into another Interest Period.
“Control Agreement” is any control agreement entered into among the depository
institution at which Borrower maintains a Deposit Account or the securities
intermediary or commodity intermediary at which Borrower maintains a Securities
Account or a Commodity Account, Borrower, and Bank pursuant to which Bank
obtains control (within the meaning of the Code) over such Deposit Account,
Securities Account, or Commodity Account.
“Conversion Date” means any date on which Borrower converts a Prime Rate Advance
to a LIBOR Advance or a LIBOR Advance to a Prime Rate Advance.
“Copyrights” are any and all copyright rights, copyright applications, copyright
registrations and like protections in each work of authorship and derivative
work thereof, whether published or unpublished and whether or not the same also
constitutes a trade secret.
“Credit Extension” is any Advance, any Overadvance, Letter of Credit, or any
other extension of credit by Bank for Borrower’s benefit.
“Currency” is coined money and such other banknotes or other paper money as are
authorized by law and circulate as a medium of exchange.
“Current Liabilities” is on any day, obligations that should, under GAAP, be
classified as liabilities on Borrower’s consolidated balance sheet, including
all Indebtedness and current portion of Subordinated Debt permitted by Bank to
be paid by Borrower (but excluding (i) all other Subordinated Debt, (ii)
Obligations to Bank, and (iii) any Indebtedness that is cash secured or is
otherwise collateralized pursuant to terms acceptable to Bank in its sole
discretion), that mature within one (1) year.
“Default Rate” is defined in Section 2.5(e).
“Deferred Revenue” is all amounts received or invoiced in advance of performance
under contracts and not yet recognized as revenue.
“Deposit Account” is any “deposit account” as defined in the Code with such
additions to such term as may hereafter be made.
“Designated Deposit Account” is the account number ending 843 (last three
digits) maintained by Borrower with Bank.


33


[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission
Confidential treatment has been requested with respect to portions of this
agreement.




--------------------------------------------------------------------------------




“Dollars,” “dollars” or use of the sign “$” means only lawful money of the
United States and not any other currency, regardless of whether that currency
uses the “$” sign to denote its currency or may be readily converted into lawful
money of the United States.
“Dollar Equivalent” is, at any time, (a) with respect to any amount denominated
in Dollars, such amount, and (b) with respect to any amount denominated in a
Foreign Currency, the equivalent amount therefor in Dollars as determined by
Bank at such time on the basis of the then-prevailing rate of exchange in San
Francisco, California, for sales of the Foreign Currency for transfer to the
country issuing such Foreign Currency.
“Domestic Subsidiary” is a Subsidiary organized under the laws of the United
States or any state or territory thereof or the District of Columbia.
“Effective Date” is defined in the preamble hereof.
“Eligible Accounts” means Accounts owing to Borrower which arise in the ordinary
course of Borrower’s business that meet all Borrower’s representations and
warranties in Section 5.3, that have been, at the option of Bank, confirmed in
accordance with Section 6.3(f) of this Agreement, and are due and owing from
Account Debtors deemed creditworthy by Bank in its good faith business judgment.
Bank reserves the right at any time after the Effective Date and with notice to
Borrower, to adjust any of the criteria set forth below and to establish new
criteria, in each case, in its good faith business judgment. Unless Bank
otherwise agrees in writing, Eligible Accounts shall not include:
(a)Accounts (i) for which the Account Debtor is Borrower’s Affiliate, executive
officer, or agent, or (ii) that are intercompany Accounts;
(b)Accounts that the Account Debtor has not paid within ninety (90) days ([***]
([***]) days for Eligible [***] Accounts) of invoice date regardless of invoice
payment period terms;
(c)Accounts with credit balances over ninety (90) days from invoice date ([***]
(180) days for Eligible [***] Accounts);
(d)Accounts owing from an Account Debtor if fifty percent (50%) or more of the
Accounts owing from such Account Debtor have not been paid within ninety (90)
days of invoice date ([***] ([***]) days for Eligible [***] Accounts);
(e)Accounts owing from an Account Debtor (i) which does not have its principal
place of business in the United States or (ii) whose billing address (as set
forth in the applicable invoice for such Account) is not in the United States,
in each case other than Eligible Foreign Accounts;
(f)Accounts billed from and/or payable to Borrower outside of the United States;
(g)Accounts in which Bank does not have a first priority, perfected security
interest under all applicable laws;
(h)Accounts billed and/or payable in a Currency other than Dollars other than
Eligible Foreign Accounts;
(i)Accounts owing from an Account Debtor to the extent that Borrower is indebted
or obligated in any manner to the Account Debtor (as creditor, lessor, supplier
or otherwise - sometimes called “contra” accounts, accounts payable, customer
deposits or credit accounts), but only to the extent so indebted or obligated;
(j)Accounts with or in respect of accruals for marketing allowances, incentive
rebates, price protection, cooperative advertising and other similar marketing
credits, but only to the extent of such allowances, rebates, or similar
marketing credits;


34


[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission
Confidential treatment has been requested with respect to portions of this
agreement.




--------------------------------------------------------------------------------




(k)Accounts owing from an Account Debtor which is a United States government
entity or any department, agency, or instrumentality thereof (other than RUS
Accounts subject to requirements of the RUS) unless Borrower has assigned its
payment rights to Bank and the assignment has been acknowledged under the
Federal Assignment of Claims Act of 1940, as amended;
(l)Accounts with customer deposits and/or with respect to which Borrower has
received an upfront payment, to the extent of such customer deposit and/or
upfront payment;
(m)Accounts for demonstration or promotional equipment, or in which goods are
consigned, or sold on a “sale guaranteed”, “sale or return”, “sale on approval”,
or other terms if Account Debtor’s payment may be conditional, but only to the
extent of such consignment or conditional payment;
(n)Accounts owing from an Account Debtor where goods or services have not yet
been rendered to the Account Debtor (sometimes called memo billings or
pre-billings);
(o)Accounts (other than RUS Accounts subject to requirements of the RUS) subject
to contractual arrangements between Borrower and an Account Debtor where
payments shall be scheduled or due according to completion or fulfillment
requirements (sometimes called contracts accounts receivable, progress billings,
milestone billings, or fulfillment contracts), but only to the extent of such
amounts subject to completion or fulfillment requirements;
(p)Accounts (other than RUS Accounts subject to requirements of the RUS) owing
from an Account Debtor the amount of which may be subject to withholding based
on the Account Debtor’s satisfaction of Borrower’s complete performance (but
only to the extent of the amount withheld; sometimes called retainage billings);
(q)Accounts (other than RUS Accounts subject to requirements of the RUS) subject
to trust provisions, subrogation rights of a bonding company, or a statutory
trust;
(r)Accounts owing from an Account Debtor that has been invoiced for goods that
have not been shipped to the Account Debtor unless Bank, Borrower, and the
Account Debtor have entered into an agreement acceptable to Bank wherein the
Account Debtor acknowledges that (i) it has title to and has ownership of the
goods wherever located, (ii) a bona fide sale of the goods has occurred, and
(iii) it owes payment for such goods in accordance with invoices from Borrower
(sometimes called “bill and hold” accounts);
(s)Accounts for which the Account Debtor has not been invoiced;
(t)Accounts that represent non-trade receivables or that are derived by means
other than in the ordinary course of Borrower’s business;
(u)Accounts for which Borrower has permitted Account Debtor’s payment to extend
beyond ninety (90) days (including Accounts with a due date that is more than
ninety (90) days from invoice date) (one hundred eighty (180) days for Eligible
[***] Accounts);
(v)Accounts arising from chargebacks, debit memos or other payment deductions
taken by an Account Debtor, but only to the extent of such chargeback or debt;
(w)Accounts arising from product returns and/or exchanges (sometimes called
“warranty” or “RMA” accounts);
(x)Accounts in which the Account Debtor disputes liability or makes any claim
(but only up to the disputed or claimed amount), or if the Account Debtor is
subject to an Insolvency Proceeding (whether voluntary or involuntary), or
becomes insolvent, or goes out of business;


35


[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission
Confidential treatment has been requested with respect to portions of this
agreement.




--------------------------------------------------------------------------------




(y)Accounts owing from an Account Debtor with respect to which Borrower has
received Deferred Revenue (but only to the extent of such Deferred Revenue);
(z)Accounts owing from an Account Debtor, whose total obligations to Borrower
exceed twenty-five percent (25%) of all Accounts, except for Eligible [***]
Accounts, for which such percentage is [***] percent ([***]%), for the amounts
that exceed that percentage, unless Bank approves in writing; and
(aa)Accounts for which Bank in its good faith business judgment determines
collection to be doubtful, including, without limitation, accounts represented
by “refreshed” or “recycled” invoices.
For the avoidance of doubt, if Eligible Accounts in this definition owing from
[***] that would constitute Eligible Accounts notwithstanding the specific
requirements for Eligible [***] Accounts, such Accounts shall be treated as
Eligible Accounts under this Agreement. 
“Eligible [***] Accounts” are, from the Effective Date through February 1, 2018,
Accounts for which the Account Debtor is [***] and which (i) otherwise satisfy
the definition of Eligible Accounts, and (ii) at no time will total Advances
made against such Accounts exceed [***] Dollars ($[***]).
“Eligible Foreign Accounts” are Accounts for which the Account Debtor is [***],
which are Account Debtors that do not have their principal place of business in
the United States, and which (a) otherwise satisfy the definition of Eligible
Accounts, (b) are billed and collected in the United States, and (c) are billed
and/or payable in Dollars, Euros, Pounding Sterling, or Canadian Dollars.
“Equipment” is all “equipment” as defined in the Code with such additions to
such term as may hereafter be made, and includes without limitation all
machinery, fixtures, goods, vehicles (including motor vehicles and trailers),
and any interest in any of the foregoing.
“ERISA” is the Employee Retirement Income Security Act of 1974, and its
regulations.
“Euros,” “euros” and “€” each mean the official currency of the European Union,
as adopted by the European Council at its meeting in Madrid, Spain on December
15 and 16, 1995.
“Event of Default” is defined in Section 8.
“Exchange Act” is the Securities Exchange Act of 1934, as amended.
“Foreign Currency” means lawful money of a country other than the United States.
“Foreign Subsidiary” is any Subsidiary which is not a Domestic Subsidiary.
“Formula Advance” is defined in Section 2.2(a).
“Funding Date” is any date on which a Credit Extension is made to or for the
account of Borrower which shall be a Business Day.
“FX Contract” is any foreign exchange contract by and between Borrower and Bank
under which Borrower commits to purchase from or sell to Bank a specific amount
of Foreign Currency on a specified date.
“GAAP” is generally accepted accounting principles set forth in the opinions and
pronouncements of the Accounting Principles Board of the American Institute of
Certified Public Accountants and statements and pronouncements of the Financial
Accounting Standards Board or in such other statements by such other Person as
may be approved by a significant segment of the accounting profession, which are
applicable to the circumstances as of the date of determination.


36


[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission
Confidential treatment has been requested with respect to portions of this
agreement.




--------------------------------------------------------------------------------




“General Intangibles” is all “general intangibles” as defined in the Code in
effect on the date hereof with such additions to such term as may hereafter be
made, and includes without limitation, all Intellectual Property, claims, income
and other tax refunds, security and other deposits, payment intangibles,
contract rights, options to purchase or sell real or personal property, rights
in all litigation presently or hereafter pending (whether in contract, tort or
otherwise), insurance policies (including without limitation key man, property
damage, and business interruption insurance), payments of insurance and rights
to payment of any kind.
“Good Faith Deposit” is defined in Section 2.6(b).
“Governmental Approval” is any consent, authorization, approval, order, license,
franchise, permit, certificate, accreditation, registration, filing or notice,
of, issued by, from or to, or other act by or in respect of, any Governmental
Authority.
“Governmental Authority” is any nation or government, any state or other
political subdivision thereof, any agency, authority, instrumentality,
regulatory body, court, central bank or other entity exercising executive,
legislative, judicial, taxing, regulatory or administrative functions of or
pertaining to government, any securities exchange and any self-regulatory
organization.
“Guarantor” is any Person providing a Guaranty in favor of Bank.
“Guaranty” is any guarantee of all or any part of the Obligations, as the same
may from time to time be amended, restated, modified or otherwise supplemented.
“Increase Activation Fee” is defined in Section 2.2(c).
“Increased Revolving Line” is defined in Section 2.2(c).
“Increased Revolving Line Effective Date” is defined in Section 2.2(c).
“Indebtedness” is (a) indebtedness for borrowed money or the deferred price of
property or services, such as reimbursement and other obligations for surety
bonds and letters of credit, (b) obligations evidenced by notes, bonds,
debentures or similar instruments, (c) capital lease obligations, and
(d) Contingent Obligations.
“Indemnified Person” is defined in Section 12.3.
“Insolvency Proceeding” is any proceeding by or against any Person under the
United States Bankruptcy Code, or any other bankruptcy or insolvency law,
including assignments for the benefit of creditors, compositions, extensions
generally with its creditors, or proceedings seeking reorganization,
arrangement, or other relief.
“Intellectual Property” means, with respect to any Person, all of such Person’s
right, title, and interest in and to the following:
(a)its Copyrights, Trademarks and Patents;
(b)any and all trade secrets and trade secret rights, including, without
limitation, any rights to unpatented inventions, know-how and operating manuals;
(c)any and all source code;
(d)any and all design rights which may be available to such Person;
(e)any and all claims for damages by way of past, present and future
infringement of any of the foregoing, with the right, but not the obligation, to
sue for and collect such damages for said use or infringement of the
Intellectual Property rights identified above; and


37


[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission
Confidential treatment has been requested with respect to portions of this
agreement.




--------------------------------------------------------------------------------




(f)all amendments, renewals and extensions of any of the Copyrights, Trademarks
or Patents.


“Interest Payment Date” means, with respect to any LIBOR Advance, the last day
of each Interest Period applicable to such LIBOR Advance and, with respect to
Prime Rate Advances, the Payment Date.
“Interest Period” means, as to any LIBOR Advance, the period commencing on the
date of such LIBOR Advance, or on the conversion/continuation date on which the
LIBOR Advance is converted into or continued as a LIBOR Advance, and ending on
the date that is one (1), two (2), three (3), or six (6) months thereafter, in
each case as Borrower may elect in the applicable Notice of Borrowing or Notice
of Conversion/Continuation; provided, however, that (a) no Interest Period with
respect to any LIBOR Advance shall end later than the Revolving Line Maturity
Date, (b) the last day of an Interest Period shall be determined in accordance
with the practices of the LIBOR interbank market as from time to time in effect,
(c) if any Interest Period would otherwise end on a day that is not a Business
Day, that Interest Period shall be extended to the following Business Day
unless, in the case of a LIBOR Advance, the result of such extension would be to
carry such Interest Period into another calendar month, in which event such
Interest Period shall end on the preceding Business Day, (d) any Interest Period
pertaining to a LIBOR Advance that begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period) shall end on the last
Business Day of the calendar month at the end of such Interest Period, and
(e) interest shall accrue from and include the first Business Day of an Interest
Period but exclude the last Business Day of such Interest Period.
“Interest Rate Determination Date” means each date for calculating the LIBOR for
purposes of determining the interest rate in respect of an Interest Period. The
Interest Rate Determination Date shall be the second Business Day prior to the
first day of the related Interest Period for a LIBOR Advance.
“Inventory” is all “inventory” as defined in the Code in effect on the date
hereof with such additions to such term as may hereafter be made, and includes
without limitation all merchandise, raw materials, parts, supplies, packing and
shipping materials, work in process and finished products, including without
limitation such inventory as is temporarily out of Borrower’s custody or
possession or in transit and including any returned goods and any documents of
title representing any of the above.
“Investment” is any beneficial ownership interest in any Person (including
stock, partnership interest or other securities), and any loan, advance or
capital contribution to any Person.
“IP Agreement” is that certain Intellectual Property Security Agreement between
Borrower and Bank dated as of the Effective Date, as may be amended, modified or
restated from time to time.
“Letter of Credit” means a standby letter of credit issued by Bank or another
institution based upon an application, guarantee, indemnity or similar agreement
on the part of Bank as set forth in Section 2.3.
“Letter of Credit Application” is defined in Section 2.3(b).
“Letter of Credit Reserve” is defined in Section 2.3(e).
“LIBOR” means, for any Interest Rate Determination Date with respect to an
Interest Period for any Advance to be made, continued as or converted into a
LIBOR Advance, the rate of interest per annum determined by Bank to be the per
annum rate of interest at which deposits in Dollars are offered to Bank in the
London interbank market (rounded upward, if necessary, to the nearest 0.00001%)
in which Bank customarily participates at 11:00 a.m. (local time in such
interbank market) two (2) Business Days prior to the first day of such Interest
Period for a period approximately equal to such Interest Period and in an amount
approximately equal to the amount of such Advance; provided that, in the event
such rate of interest is less than zero, such rate shall be deemed to be zero
for purposes of this Agreement.
“LIBOR Advance” means an Advance that bears interest based at the LIBOR Rate.


38


[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission
Confidential treatment has been requested with respect to portions of this
agreement.




--------------------------------------------------------------------------------




“LIBOR Rate” means, for each Interest Period in respect of LIBOR Advances
comprising part of the same Advances, an interest rate per annum (rounded
upward, if necessary, to the nearest 0.00001%) equal to LIBOR for such Interest
Period divided by one (1) minus the Reserve Requirement for such Interest
Period.
“LIBOR Rate Margin” is (a) if the Adjusted Quick Ratio is at least [***], two
percent (2.00%), (b) if the Adjusted Quick Ratio is at least [***] but less than
[***], two and one-half of one percent (2.50%), and (c) if the Adjusted Quick
Ratio is less than [***], three percent (3.00%).
“Lien” is a claim, mortgage, deed of trust, levy, charge, pledge, security
interest or other encumbrance of any kind, whether voluntarily incurred or
arising by operation of law or otherwise against any property.
“Loan Documents” are, collectively, this Agreement and any schedules, exhibits,
certificates, notices, and any other documents related to this Agreement, the IP
Agreement, the Stock Pledge Agreement, any Bank Services Agreement, any
subordination agreement, any note, or notes or guaranties executed by Borrower
or any Guarantor, and any other present or future agreement by Borrower and/or
any Guarantor with or for the benefit of Bank in connection with this Agreement
or Bank Services, all as amended, restated, or otherwise modified.
“Material Adverse Change” is (a) a material impairment in the perfection or
priority of Bank’s Lien in the Collateral or in the value of such Collateral;
(b) a material adverse change in the business, operations, or condition
(financial or otherwise) of Borrower; or (c) a material impairment of the
prospect of repayment of any portion of the Obligations.
“Monthly Financial Statements” is defined in Section 6.2(c).
“Non-Formula Advance” is defined in Section 2.2(d).
“Non-Formula Amount” is Five Million Dollars ($5,000,000).
“Notice of Borrowing” means a notice given by Borrower to Bank in accordance
with Section 3.4, substantially in the form of Exhibit C, with appropriate
insertions.
“Notice of Conversion/Continuation” means a notice given by Borrower to Bank in
accordance with Section 3.5, substantially in the form of Exhibit D, with
appropriate insertions.
“Obligations” are Borrower’s obligations to pay when due any debts, principal,
interest, fees, Bank Expenses, the Unused Revolving Line Facility Fee, the
Termination Fee, and other amounts Borrower owes Bank now or later, whether
under this Agreement, the other Loan Documents, including, without limitation,
all obligations relating to Bank Services and interest accruing after Insolvency
Proceedings begin and debts, liabilities, or obligations of Borrower assigned to
Bank, and to perform Borrower’s duties under the Loan Documents.
“Operating Documents” are, for any Person, such Person’s formation documents, as
certified by the Secretary of State (or equivalent agency) of such Person’s
jurisdiction of organization on a date that is no earlier than thirty (30) days
prior to the Effective Date, and, (a) if such Person is a corporation, its
bylaws in current form, (b) if such Person is a limited liability company, its
limited liability company agreement (or similar agreement), and (c) if such
Person is a partnership, its partnership agreement (or similar agreement), each
of the foregoing with all current amendments or modifications thereto.
“Overadvance” is defined in Section 2.3.
“Patents” means all patents, patent applications and like protections including
without limitation improvements, divisions, continuations, renewals, reissues,
extensions and continuations-in-part of the same.
“Payment Date” is the last calendar day of each month.


39


[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission
Confidential treatment has been requested with respect to portions of this
agreement.




--------------------------------------------------------------------------------




“Perfection Certificate” is defined in Section 5.1.
“Permitted Indebtedness” is:
(a)Borrower’s Indebtedness to Bank under this Agreement and the other Loan
Documents;
(b)Indebtedness existing on the Effective Date which is shown on the Perfection
Certificate;
(c)Subordinated Debt;
(d)unsecured Indebtedness to trade creditors incurred in the ordinary course of
business;
(e)Indebtedness incurred as a result of endorsing negotiable instruments
received in the ordinary course of business;
(f)Indebtedness secured by Liens permitted under clauses (a) and (c) of the
definition of “Permitted Liens” hereunder;
(g)unsecured Indebtedness under corporate credit cards used in the ordinary
course of business;
(h)Indebtedness incurred in the ordinary course of business under performance,
surety, statutory, or appeal bonds in an aggregate principal amount not to
exceed [***] Dollars ($[***]) in any fiscal year;
(i)Indebtedness composing Permitted Investments;
(j)overdrafts paid within ten (10) days;
(k)Indebtedness incurred solely in connection with deposits for real property in
the ordinary course of business;
(l)other Indebtedness not otherwise permitted by Section 7.4 not exceeding [***]
Dollars ($[***]) in the aggregate outstanding at any time; and
(m)extensions, refinancings, modifications, amendments and restatements of any
items of Permitted Indebtedness (a) through (l) above, provided that the
principal amount thereof is not increased or the terms thereof are not modified
to impose more burdensome terms upon Borrower or its Subsidiary, as the case may
be.
“Permitted Investments” are:
(a)Investments (including, without limitation, Subsidiaries) existing on the
Effective Date which are shown on the Perfection Certificate;
(b)Investments consisting of Cash Equivalents;
(c)Investments consisting of the endorsement of negotiable instruments for
deposit or collection or similar transactions in the ordinary course of
Borrower;
(d)Investments consisting of deposit accounts (but only to the extent that
Borrower is permitted to maintain such accounts pursuant to Section 6.8 of this
Agreement) in which Bank has a first priority perfected security interest;
(e)Investments accepted in connection with Transfers permitted by Section 7.1;


40


[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission
Confidential treatment has been requested with respect to portions of this
agreement.




--------------------------------------------------------------------------------




(f)Investments consisting of the creation of a Subsidiary for the purpose of
consummating a merger transaction permitted by Section 7.3 of this Agreement,
which is otherwise a Permitted Investment;
(g)Investments (i) by Borrower in Subsidiaries (other than Calix International)
not to [***] Dollars ($[***]) in the aggregate in any fiscal year, (ii) by any
Borrower or Secured Guarantor in any other Borrower or Secured Guarantor, and
(iii) by Subsidiaries (other than Calix International) in other Subsidiaries
(other than Calix International) not to exceed [***] Dollars ($[***]) in the
aggregate in any fiscal year or in Borrower;
(h)Investments consisting of (i) travel advances and employee relocation loans
and other employee loans and advances in the ordinary course of business, and
(ii) loans to employees, officers or directors relating to the purchase of
equity securities of Borrower or its Subsidiaries pursuant to employee stock
purchase plans or agreements approved by the Board;
(i)Investments (including debt obligations) received in connection with the
bankruptcy or reorganization of customers or suppliers and in settlement of
delinquent obligations of, and other disputes with, customers or suppliers
arising in the ordinary course of business;
(j)joint ventures or strategic alliances or collaboration of Borrower or a
Subsidiary, provided that any cash investments by Borrower do not exceed [***]
Dollars ($[***]) in the aggregate in any fiscal year;
(k)Investments consisting of notes receivable of, or prepaid royalties and other
credit extensions, to customers and suppliers who are not Affiliates, in the
ordinary course of business; provided that this paragraph (k) shall not apply to
Investments of Borrower in any Subsidiary; and
(l)other Investments not otherwise permitted by this Agreement not exceeding
[***] Dollars ($[***]) in the aggregate outstanding at any time.
“Permitted Liens” are:
(a)Liens existing on the Effective Date which are shown on the Perfection
Certificate or arising under this Agreement or the other Loan Documents;
(b)Liens for taxes, fees, assessments or other government charges or levies,
either (i) not due and payable or (ii) being contested in good faith and for
which Borrower maintains adequate reserves on Borrower’s Books, provided that no
notice of any such Lien has been filed or recorded under the Internal Revenue
Code of 1986, as amended, and the Treasury Regulations adopted thereunder;
(c)purchase money Liens (i) on Equipment acquired or held by Borrower incurred
for financing the acquisition of the Equipment securing no more than [***]
Dollars ($[***]) in the aggregate amount outstanding, or (ii) existing on
Equipment when acquired, if the Lien is confined to the property and
improvements and the proceeds of the Equipment;
(d)Liens of carriers, warehousemen, suppliers, or other Persons that are
possessory in nature arising in the ordinary course of business so long as such
Liens attach only to Inventory, securing liabilities in the aggregate amount not
to exceed [***] Dollars ($[***]) and which are not delinquent or remain payable
without penalty or which are being contested in good faith and by appropriate
proceedings which proceedings have the effect of preventing the forfeiture or
sale of the property subject thereto;
(e)Liens to secure payment of workers’ compensation, employment insurance,
old-age pensions, social security and other like obligations incurred in the
ordinary course of business (other than Liens imposed by ERISA);


41


[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission
Confidential treatment has been requested with respect to portions of this
agreement.




--------------------------------------------------------------------------------




(f)Liens incurred in the extension, renewal or refinancing of the Indebtedness
secured by Liens described in (a) through (c), but any extension, renewal or
replacement Lien must be limited to the property encumbered by the existing Lien
and the principal amount of the indebtedness may not increase;
(g)leases or subleases of real property granted in the ordinary course of
Borrower’s business (or, if referring to another Person, in the ordinary course
of such Person’s business), and leases, subleases, non-exclusive licenses or
sublicenses of personal property (other than Intellectual Property) granted in
the ordinary course of Borrower’s business (or, if referring to another Person,
in the ordinary course of such Person’s business), if the leases, subleases,
licenses and sublicenses do not prohibit granting Bank a security interest
therein;
(h)non-exclusive licenses of Intellectual Property granted to third parties in
the ordinary course of business, and licenses of Intellectual Property that
could not result in a legal transfer of title of the licensed property that may
be exclusive in respects other than territory and that may be exclusive as to
territory only as to discreet geographical areas outside of the United States;
(i)Liens relating to Indebtedness incurred under clause (f) of “Permitted
Indebtedness”;
(j)Liens arising from attachments or judgments, orders, or decrees in
circumstances not constituting an Event of Default under Sections 8.4 and 8.7;
and
(k)Liens in favor of other financial institutions arising in connection with
Borrower’s deposit and/or securities accounts held at such institutions,
provided that (i) Bank has a first priority perfected security interest in the
amounts held in such deposit and/or securities accounts (other than Liens
securing customary fees and expenses of the depository or investment subsidiary)
and (ii) such accounts are permitted to be maintained pursuant to Section 6.8 of
this Agreement.
“Permitted Priority Liens” means Liens (i) described in subsection (c) of
Permitted Liens, (ii) described in subsection (d) of Permitted Liens to the
extent Bank does not require a landlord, warehouseman, and/or bailee waiver from
such carriers, warehousemen, suppliers, or other Persons, (iii) described in
subsection (j) of Permitted Liens, and (iv) in favor of other financial
institutions arising in connection with Borrower’s deposit and/or securities
accounts held at such institutions to the extent Bank does not require a Control
Agreement for such deposit and/or securities accounts or to the extent permitted
by the applicable Control Agreement.
“Person” is any individual, sole proprietorship, partnership, limited liability
company, joint venture, company, trust, unincorporated organization,
association, corporation, institution, public benefit corporation, firm, joint
stock company, estate, entity or government agency.
“Pound Sterling” and the sign “£” each mean the lawful currency for the time
being of the United Kingdom.
“Prime Rate” is the rate of interest per annum from time to time published in
the money rates section of The Wall Street Journal or any successor publication
thereto as the “prime rate” then in effect; provided that, in the event such
rate of interest is less than zero, such rate shall be deemed to be zero for
purposes of this Agreement; and provided further that if such rate of interest,
as set forth from time to time in the money rates section of The Wall Street
Journal, becomes unavailable for any reason as determined by Bank, the “Prime
Rate” shall mean the rate of interest per annum announced by Bank as its prime
rate in effect at its principal office in the State of California (such Bank
announced Prime Rate not being intended to be the lowest rate of interest
charged by Bank in connection with extensions of credit to debtors); provided
that, in the event such rate of interest is less than zero, such rate shall be
deemed to be zero for purposes of this Agreement.
“Prime Rate Advance” means an Advance that bears interest based at the Prime
Rate.
“Prime Rate Margin” is (a) if the Adjusted Quick Ratio is at least [***],
one-half of one percent (0.50%), (b) if the Adjusted Quick Ratio is at least
[***] but less than [***], one percent (1.00%), and (c) if the Adjusted Quick
Ratio is less than [***], one and one-half of one percent (1.50%).


42


[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission
Confidential treatment has been requested with respect to portions of this
agreement.




--------------------------------------------------------------------------------




“Quick Assets” is, on any date, Borrower’s unrestricted and unencumbered cash
and Cash Equivalents maintained with Bank or Bank’s Affiliates or held in
accounts subject to Control Agreements as permitted hereunder, plus net billed
accounts receivable.
“Registered Organization” is any “registered organization” as defined in the
Code with such additions to such term as may hereafter be made.
“Regulatory Change” means, with respect to Bank, any change on or after the date
of this Agreement in United States federal, state, or foreign laws or
regulations, including Regulation D, or the adoption or making on or after such
date of any interpretations, directives, or requests applying to a class of
lenders including Bank, of or under any United States federal or state, or any
foreign laws or regulations (whether or not having the force of law) by any
court or governmental or monetary authority charged with the interpretation or
administration thereof.
“Requirement of Law” is as to any Person, the organizational or governing
documents of such Person, and any law (statutory or common), treaty, rule or
regulation or determination of an arbitrator or a court or other Governmental
Authority, in each case applicable to or binding upon such Person or any of its
property or to which such Person or any of its property is subject.
“Reserve Requirement” means, for any Interest Period, the average maximum rate
at which reserves (including any marginal, supplemental, or emergency reserves)
are required to be maintained during such Interest Period under Regulation D
against “Eurocurrency liabilities” (as such term is used in Regulation D) by
member banks of the Federal Reserve System. Without limiting the effect of the
foregoing, the Reserve Requirement shall reflect any other reserves required to
be maintained by Bank by reason of any Regulatory Change against (a) any
category of liabilities which includes deposits by reference to which the LIBOR
Rate is to be determined as provided in the definition of LIBOR or (b) any
category of extensions of credit or other assets which include Advances.
“Reserves” means, as of any date of determination, such amounts as Bank may from
time to time establish and revise in its good faith business judgment, reducing
the amount of Advances and other financial accommodations which would otherwise
be available to Borrower (a) to reflect events, conditions, contingencies or
risks which, as determined by Bank in its good faith business judgment, do or
may adversely affect (i) the Collateral or any other property which is security
for the Obligations or its value (including without limitation any increase in
delinquencies of Accounts), (ii) the assets, business or prospects of Borrower
or any Guarantor, or (iii) the security interests and other rights of Bank in
the Collateral (including the enforceability, perfection and priority thereof);
or (b) to reflect Bank’s reasonable belief that any collateral report or
financial information furnished by or on behalf of Borrower or any Guarantor to
Bank is or may have been incomplete, inaccurate or misleading in any material
respect; or (c) in respect of any state of facts which Bank determines
constitutes an Event of Default or may, with notice or passage of time or both,
constitute an Event of Default.
“Responsible Officer” is any of the Chief Executive Officer, President and Chief
Financial Officer (including interim) of Borrower.
“Restricted License” is any material license or other material agreement with
respect to which Borrower is the licensee (a) that prohibits or otherwise
restricts Borrower from granting a security interest in Borrower’s interest in
such license or agreement or any other property, or (b) for which a default
under or termination of could interfere with Bank’s right to sell any
Collateral.
“Revolving Line” is an aggregate principal amount equal to Thirty Million
Dollars ($30,000,000).
“Revolving Line Maturity Date” is August 7, 2019.
“RUS” is the Rural Utilities Service of the United States Department of
Agriculture.
“RUS Accounts” are Accounts owed by an Account Debtor to Borrower with respect
to which the Account Debtor receives funding from the RUS.


43


[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission
Confidential treatment has been requested with respect to portions of this
agreement.




--------------------------------------------------------------------------------




“SEC” shall mean the Securities and Exchange Commission, any successor thereto,
and any analogous Governmental Authority.
“Secured Guarantor” is any Guarantor who has (a) executed and delivered to Bank
a Guaranty in form and substance satisfactory to Bank pursuant to which such
Guarantor has granted Bank a first priority perfected Lien in the types of
assets substantially similar to the Collateral to secure the Obligations;
(b) delivered to Bank such appropriate Control Agreements in form and substance
satisfactory to Bank if and to the extent required under Section 6.8(b); and
(c) provided to Bank all other documentation in form and substance satisfactory
to Bank in its discretion which in its opinion is appropriate with respect to
the execution and delivery of the applicable documentation referred to above and
which Bank has requested.
“Securities Account” is any “securities account” as defined in the Code with
such additions to such term as may hereafter be made.
“Specified Affiliate” is any Person (a) more than ten percent (10.0%) of whose
aggregate issued and outstanding equity or ownership securities or interests,
voting, non-voting or both, are owned or held directly or indirectly,
beneficially or of record, by Borrower, and/or (ii) whose equity or ownership
securities or interests representing more than ten percent (10.0%) of such
Person’s total outstanding combined voting power are owned or held directly or
indirectly, beneficially or of record, by Borrower.
“Stock Pledge Agreement” is, individually and collectively, those certain Stock
Pledge Agreements, dated as of the Effective Date, from Borrower for the benefit
of Bank.
“Streamline Period” is, on and after the Effective Date, provided no Event of
Default has occurred and is continuing, the period (a) commencing on the first
day of the month following the day that Borrower provides to Bank a written
report that Borrower has, at all times in the immediately preceding month, as
determined by Bank in its sole but reasonable discretion, maintained the
Streamline Ratio; and (b) terminating on the earlier to occur of (i) the
occurrence of an Event of Default, and (ii) the first day thereafter in which
Borrower fails to maintain the Streamline Ratio, as determined by Bank in its
sole but reasonable discretion. Upon the termination of a Streamline Period,
Borrower must maintain the Streamline Ratio each consecutive day for one (1)
fiscal quarter as determined by Bank in its sole but reasonable discretion,
prior to entering into a subsequent Streamline Period. Borrower shall give Bank
prior written notice of Borrower’s election to enter into any such Streamline
Period, and each such Streamline Period shall commence on the first day of the
monthly period following the date Bank determines, in its sole but reasonable
discretion, that the Streamline Ratio has been achieved.
“Streamline Ratio” is an Adjusted Quick Ratio of at least (a) [***] from the
Effective Date through December 31, 2017, and (b) [***] from January 1, 2018 and
at all times thereafter.
“Subordinated Debt” is indebtedness incurred by Borrower subordinated to all of
Borrower’s now or hereafter indebtedness to Bank (pursuant to a subordination,
intercreditor, or other similar agreement in form and substance satisfactory to
Bank entered into between Bank and the other creditor), on terms reasonably
acceptable to Bank.
“Subsidiary” is, as to any Person, a corporation, partnership, limited liability
company or other entity of which shares of stock or other ownership interests
having ordinary voting power (other than stock or such other ownership interests
having such power only by reason of the happening of a contingency) to elect a
majority of the board of directors or other managers of such corporation,
partnership or other entity are at the time owned, or the management of which is
otherwise controlled, directly or indirectly through one or more intermediaries,
or both, by such Person. Unless the context otherwise requires, each reference
to a Subsidiary herein shall be a reference to a Subsidiary of Borrower.
“Target” is defined in Section 7.3.
“Termination Fee” is defined in Section 2.6(d).


44


[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission
Confidential treatment has been requested with respect to portions of this
agreement.




--------------------------------------------------------------------------------




“Trademarks” means any trademark and servicemark rights, whether registered or
not, applications to register and registrations of the same and like
protections, and the entire goodwill of the business of Borrower connected with
and symbolized by such trademarks.
“Transfer” is defined in Section 7.1.
“Unused Revolving Line Facility Fee” is defined in Section 2.6(d).
“Unused Revolving Line Margin” is (a) if the Adjusted Quick Ratio is at least
[***], one-quarter of one percent (0.25%), and (b) if the Adjusted Quick Ratio
is less than [***], three-eighths of one percent (0.375%).
[Signature page follows.]




45


[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission
Confidential treatment has been requested with respect to portions of this
agreement.




--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the Effective Date.
BORROWER:
CALIX, INC.
By:         /s/ Cory Sindelar    
Name:        Cory Sindelar    
Title:        Interim Chief Financial Officer    
BANK:
SILICON VALLEY BANK
By:        /s/ Time Giebink    
Name:        Tim Giebink        
Title:        Vice President    




[Signature Page to Loan and Security Agreement]


[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission
Confidential treatment has been requested with respect to portions of this
agreement.

--------------------------------------------------------------------------------





EXHIBIT A - COLLATERAL DESCRIPTION
The Collateral consists of all of Borrower’s right, title and interest in and to
the following personal property:
All goods, Accounts (including health-care receivables), Equipment, Inventory,
contract rights or rights to payment of money, leases, license agreements,
franchise agreements, General Intangibles, Intellectual Property, commercial
tort claims, documents, instruments (including any promissory notes), chattel
paper (whether tangible or electronic), cash, deposit accounts, certificates of
deposit, fixtures, letters of credit rights (whether or not the letter of credit
is evidenced by a writing), securities, and all other investment property,
supporting obligations, and financial assets, whether now owned or hereafter
acquired, wherever located; and
All Borrower’s Books relating to the foregoing, and any and all claims, rights
and interests in any of the above and all substitutions for, additions,
attachments, accessories, accessions and improvements to and replacements,
products, proceeds and insurance proceeds of any or all of the foregoing.
Notwithstanding the foregoing, the Collateral does not include any of the
following: (a) with respect to stock in Foreign Subsidiaries, more than
sixty-five percent (65.0%) of the presently existing and hereafter arising
issued and outstanding shares of capital stock owned by Borrower of any Foreign
Subsidiary which shares entitle the holder thereof to vote for directors or any
other matter, (b) rights held under an inbound license in which Borrower is the
licensee to the extent that such rights are not assignable by their terms
without the consent of the licensor thereof (but only to the extent such
restriction on assignment is enforceable under applicable law); (c) any interest
of Borrower as a lessee or sublessee under a real property lease or an Equipment
lease if Borrower is prohibited by the terms of such lease from granting a
security interest in such lease or under which such an assignment or Lien would
cause a default to occur under such lease (but only to the extent that such
prohibition is enforceable under all applicable laws including, without
limitation, the Code); provided, however, that upon termination of such
prohibition, such interest shall immediately become Collateral without any
action by Borrower or Bank; or (d) any intent-to use Trademark applications
prior to the filing of a “Statement of Use”, “Amendment to Allege Use” or
similar filing with regard thereto, to the extent and solely during the period,
in which the grant of a security interest therein may impair the validity or
enforceability of any Trademark that may issue from such intent to use Trademark
application under applicable law.


A-1


[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission
Confidential treatment has been requested with respect to portions of this
agreement.

--------------------------------------------------------------------------------





EXHIBIT B
COMPLIANCE CERTIFICATE
TO:        SILICON VALLEY BANK                    Date:                
FROM: CALIX, INC.
The undersigned authorized officer of CALIX, INC. (“Borrower”) certifies, solely
in his or her capacity as an officer of Borrower and not in his or her
individual capacity, that under the terms and conditions of the Loan and
Security Agreement between Borrower and Bank (the “Agreement”), (1) Borrower is
in complete compliance for the period ending _______________ with all required
covenants except as noted below, (2) there are no Events of Default, (3) all
representations and warranties in the Agreement are true and correct in all
material respects on this date except as noted below; provided, however, that
such materiality qualifier shall not be applicable to any representations and
warranties that already are qualified or modified by materiality in the text
thereof; and provided, further that those representations and warranties
expressly referring to a specific date shall be true, accurate and complete in
all material respects as of such date, (4) Borrower, and each of its
Subsidiaries, has timely filed all required tax returns and reports, and
Borrower has timely paid all foreign, federal, state and local taxes,
assessments, deposits and contributions owed by Borrower except as otherwise
permitted pursuant to the terms of Section 5.9 of the Agreement, and (5) no
Liens have been levied or claims made against Borrower or any of its
Subsidiaries, if any, relating to unpaid employee payroll or benefits of which
Borrower has not previously provided written notification to Bank. Attached are
the required documents supporting the certification. The undersigned certifies
that these are prepared in accordance with GAAP consistently applied from one
period to the next except as explained in an accompanying letter or footnotes.
The undersigned acknowledges that no borrowings may be requested at any time or
date of determination that Borrower is not in compliance with any of the terms
of the Agreement, and that compliance is determined not just at the date this
certificate is delivered. Capitalized terms used but not otherwise defined
herein shall have the meanings given them in the Agreement.
Please indicate compliance status by circling Yes/No under “Complies” column.
 
Reporting Covenants
Required
Complies
 
 
 
Monthly financial statements with
Compliance Certificate
Monthly within 30 days
Yes No
Annual financial statements (CPA Audited)
Earlier of 120 days of FYE, or 10-K filing date
Yes No
Quarterly financial statements
Earlier of 90 days of FQE, or 10-Q filing date
Yes No
10-Q, 10-K and 8-K
Within 5 days after filing with SEC
Yes No
A/R & A/P Agings
Monthly within 30 days
Yes No
Deferred Revenue Report
Monthly within 30 days
Yes No
Detailed Debtor Listing
Monthly within 30 days
Yes No
Borrowing Base Reports
If Streamline Period in effect, monthly within 30 days; if Streamline Period not
in effect, Friday of each week
Yes No
Board approved projections
Within later of 60 days of Board approval or FYE, and as within 10 days of any
amendment/update
Yes No
 


The following Intellectual Property was registered after the Effective Date or
after the last delivery date of a Compliance Certificate (if no registrations,
state “None”)
____________________________________________________________________________





Financial Covenant
Required
Actual
Complies
 
 
 
 
Maintain as indicated (tested monthly):
 
 
 
Adjusted Quick Ratio
See attached schedule
See attached schedule
Yes No





B-1


[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission
Confidential treatment has been requested with respect to portions of this
agreement.

--------------------------------------------------------------------------------




Performance Pricing
 
 
 
 
 
Interest Rate
Applies
AQR > [***]
LIBOR + 2.00% or Prime + 0.50%
Yes No
AQR > [***] and < [***]
LIBOR + 2.50% or Prime + 1.00
Yes No
AQR < [***]
LIBOR + 3.00% or Prime + 1.50%
Yes No



 
Unused Line Fee
Applies
AQR > [***]
0.25%
Yes No
AQR < [***]
0.375%
Yes No



Streamline Period
Applies
 
 
 
(i) AQR > [***] from the Effective Date through December 31, 2017, or (ii) AQR
> [***] from January 1, 2018 and at all times thereafter
Yes
Yes No
(i) AQR < [***] from the Effective Date through December 31, 2017, or (ii) AQR <
[***] from January 1, 2018 and at all times thereafter
No
Yes No



The following financial covenant analyses and information set forth in Schedule
1 attached hereto are true and accurate as of the date of this Certificate.
The following are the exceptions with respect to the certification above: (If no
exceptions exist, state “No exceptions to note.”)
----------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------


Attached are copies of all correspondence, reports, documents and other filings
with any Governmental Authority regarding compliance with or maintenance of
Governmental Approvals or Requirements of Law or that could reasonably be
expected to have a material effect on any of the Governmental Approvals or
otherwise on the operations of Borrower or any of its Subsidiaries.


CALIX, INC.




By:_________________________
Name: ______________________
Title: _______________________
BANK USE ONLY


Received by: _____________________
                         AUTHORIZED SIGNER
Date: _________________________


Verified: ________________________
                         AUTHORIZED SIGNER
Date: _________________________


Compliance Status: Yes No





B-2


[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission
Confidential treatment has been requested with respect to portions of this
agreement.

--------------------------------------------------------------------------------




Schedule 1 to Compliance Certificate
Financial Covenants of Borrower
In the event of a conflict between this Schedule and the Loan Agreement, the
terms of the Loan Agreement shall govern.
Dated:    ____________________
I.    Adjusted Quick Ratio (Section 6.9(a))
Required: Maintain at all times, subject to periodic reporting as of the last
day of each fiscal month of Borrower, unless otherwise noted, on a consolidated
basis with respect to Borrower, an Adjusted Quick Ratio as set forth below:
Fiscal Months
Adjusted Quick Ratio
June 2017 through September 2017
At least [***]
October 2017 through December 2017
At least [***]
January 2018 through March 2018
At least [***]
April 2018 through June 2018
At least [***]
July 2018 and each month thereafter
At least [***]



Actual:
A.
Aggregate value of the unrestricted and unencumbered cash and Cash Equivalents
of Borrower at Bank and Bank’s Affiliates
$_______
B.
Aggregate value of net billed accounts receivable of Borrower
$_______
C.
Quick Assets (the sum of lines A and B)
$_______
D.
Aggregate value of liabilities of Borrower on its consolidated balance sheet
including all Indebtedness and current portion of Subordinated Debt permitted by
Bank to be paid by Borrower (but excluding (i) all other Subordinated Debt, (ii)
Obligations to Bank, and (iii) any Indebtedness that is cash secured or is
otherwise collateralized pursuant to terms acceptable to Bank in its sole
discretion), that matures within one (1) year
$_______
E.
Aggregate value of Obligations to Bank
$_______
F.
The sum of lines D and E
$_______
G.
Aggregate value of the current portion of all amounts received or invoiced by
Borrower in advance of performance under contracts and not yet recognized as
revenue
$_______
H.
Line F minus line G
$_______
I.
Adjusted Quick Ratio (line C divided by line H)
___:1.00
 
 
 
 
 
 
 
 
 
 
 
 

Is line I at least the required amount for such month?
________ No, not in compliance                          Yes, in compliance


B-3


[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission
Confidential treatment has been requested with respect to portions of this
agreement.

--------------------------------------------------------------------------------





EXHIBIT C
FORM OF NOTICE OF BORROWING
CALIX, INC.
Date: ______________
To:
Silicon Valley Bank
3003 Tasman Drive
Santa Clara, CA 95054
Attention: IMX Production
Email: imxproduction@svb.com

and
Stephen Chang, Vice President
555 Mission Street, Suite 900
San Francisco, California 94105
Email: schang@svb.com


RE:    Loan and Security Agreement dated as of August 7, 2017 (as amended,
modified, supplemented or restated from time to time, the “Loan Agreement”), by
and between CALIX, INC., a Delaware corporation (“Borrower”), and SILICON VALLEY
BANK, a California corporation (“Bank”)
Ladies and Gentlemen:
The undersigned refers to the Loan Agreement, the terms defined therein and used
herein as so defined, and hereby gives you notice irrevocably, pursuant to
Section 3.4 of the Loan Agreement, of the borrowing of an Advance.
1.The Funding Date, which shall be a Business Day, of the requested borrowing is
_______________.
2.The aggregate amount of the requested Advance is $_____________.
3.The requested Advance shall consist of $___________ of Prime Rate Advances and
$______ of LIBOR Advances, provided that LIBOR Advances may only be requested
when a Streamline Period is in effect.
4.The duration of the Interest Period for the LIBOR Advances included in the
requested Advance shall be __________ months.
The undersigned hereby certifies that the following statements are true on the
date hereof, and will be true on the date of the proposed Advance before and
after giving effect thereto, and to the application of the proceeds therefrom,
as applicable:
(a)    all representations and warranties of Borrower contained in the Loan
Agreement are true, accurate and complete in all material respects as of the
date hereof; provided, however, that such materiality qualifier shall not be
applicable to any representations and warranties that already are qualified or
modified by materiality in the text thereof; and provided, further that those
representations and warranties expressly referring to a specific date shall be
true, accurate and complete in all material respects as of such date;
(b)    no Event of Default has occurred and is continuing, or would result from
such proposed Advance; and


C-1


[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission
Confidential treatment has been requested with respect to portions of this
agreement.

--------------------------------------------------------------------------------




(c)    the requested Advance will not cause the aggregate principal amount of
the outstanding Advances to exceed, as of the designated Funding Date, the
Availability Amount.
BORROWER                    CALIX, INC.


By:                        
Name:                        
Title:                        
For internal Bank use only
LIBOR Pricing Date
LIBOR
LIBOR Variance
Maturity Date
 
 
____%
 







C-2


[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission
Confidential treatment has been requested with respect to portions of this
agreement.

--------------------------------------------------------------------------------





EXHIBIT D
FORM OF NOTICE OF CONVERSION/CONTINUATION
CALIX, INC.
Date:             
To:
Silicon Valley Bank
3003 Tasman Drive
Santa Clara, CA 95054
Attention: IMX Production
Email: imxproduction@svb.com

and
Stephen Chang, Vice President
555 Mission Street, Suite 900
San Francisco, California 94105
Email: schang@svb.com


RE:    Loan and Security Agreement dated as of August 7, 2017 (as amended,
modified, supplemented or restated from time to time, the “Loan Agreement”), by
and between CALIX, INC., a Delaware corporation (“Borrower”), and SILICON VALLEY
BANK, a California corporation (“Bank”)
Ladies and Gentlemen:
The undersigned refers to the Loan Agreement, the terms defined therein being
used herein as therein defined, and hereby gives you notice irrevocably,
pursuant to Section 3.5 of the Loan Agreement, of the [conversion]
[continuation] of the Advances specified herein, that:
1.    The date of the [conversion] [continuation] is
                                           , 20___.
2.    The aggregate amount of the proposed Advances to be [converted] is

$                          or [continued] is
$                                  .
3.    The Advances are to be [converted into] [continued as] [LIBOR] [Prime
Rate] Advances, provided Advances may only be converted into or continued as
LIBOR Advances when a Streamline Period is in effect.
4.    The duration of the Interest Period for the LIBOR Advances included in the
[conversion] [continuation] shall be            months.
The undersigned, on behalf of Borrower, hereby certifies that the following
statements are true on the date hereof, and will be true on the date of the
proposed [conversion] [continuation], before and after giving effect thereto and
to the application of the proceeds therefrom:
(a)    all representations and warranties of Borrower stated in the Loan
Agreement are true, accurate and complete in all material respects as of the
date hereof; provided, however, that such materiality qualifier shall not be
applicable to any representations and warranties that already are qualified or
modified by materiality in the text thereof; and provided, further that those
representations and warranties expressly referring to a specific date shall be
true, accurate and complete in all material respects as of such date;


D-1


[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission
Confidential treatment has been requested with respect to portions of this
agreement.

--------------------------------------------------------------------------------




(b)    no Event of Default has occurred and is continuing, or would result from
such proposed [conversion] [continuation]; and
(c)    the requested [conversion] [continuation] will not cause the aggregate
principal amount of the outstanding Advances to exceed, as of the designated
Funding Date, (i) the lesser of (A) the Revolving Line or (B) the Borrowing Base
minus (ii) the amount of all outstanding Letters of Credit (including drawn but
unreimbursed Letters of Credit and any Letter of Credit Reserve), and minus
(iii) the aggregate outstanding principal amount of any Advances.
BORROWER                    CALIX, INC.


By:                        
Name:                        
Title:                        
For internal Bank use only
LIBOR Pricing Date
LIBOR
LIBOR Variance
Maturity Date
 
 
____%
 







D-2


[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission
Confidential treatment has been requested with respect to portions of this
agreement.